Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 1 of
                                      133

                                                                        Page 389
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 9:18-cv-80176-BB/BR

             IRA KLEIMAN, as the Personal
             Representative of the Estate
             of DAVID KLEIMAN, and W&K
             Info Defense Research, LLC,

                               Plaintiffs,
             v.
             CRAIG WRIGHT,
                           Defendant.
             ______________________________/

                                          Paul G. Rogers Federal
                                          Building and U.S. Courthouse
                                          701 Clematis Street
                                          West Palm Beach, Florida 33401
                                          Friday, June 28, 2019
                                          9:17 a.m. - 11:28 a.m.

                                 C O N F I D E N T I A L

                          CONTINUED VIDEOTAPED DEPOSITION OF
                                DR. CRAIG STEVEN WRIGHT

                        Taken before Darline M. West,

             Registered Professional Reporter, Notary Public

             in and for the State of Florida At Large,

             pursuant to Notice of Taking Deposition filed

             by the Plaintiffs in the above cause.

                                Magna Legal Services
                                  www.MagnaLS.com
                                    866.624.6221
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 2 of
                                      133

                                                                        Page 390
        1    APPEARANCES:
        2    On behalf of the Plaintiffs:
        3          BOIES SCHILLER FLEXNER LLP
        4          100 SE Second Street, Suite 2800
        5          Miami, Florida 33131
        6          Phone:    305.539.8400
        7          E-mail:     Vfreedman@bsfllp.com
        8          By:    VELVEL (DEVIN) FREEDMAN, ESQ.
        9                 ANDREW BRENNER, ESQ.
       10                 ROBERT KEEFE, ESQ.
       11                                 -and-
       12          BOIES SCHILLER FLEXNER LLP
       13          333 Main Street
       14          Armonk, New York 10504
       15          Phone:    914.749.8275
       16          E-mail:     Kroche@bsfllp.com
       17          By:    KYLE W. ROCHE, ESQ.
       18                 (Admitted Pro Hac Vice)
       19                 JOHN MCADAMS, ESQ.
       20
       21
       22
       23
       24
       25    (Appearances continued on the following page:)
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 3 of
                                      133

                                                                        Page 391
        1    APPEARANCES:
        2    On behalf of the Defendant:
        3          RIVERO MESTRE LLP
        4          2525 Ponce de Leon Boulevard, Suite 1000
        5          Miami, Florida 33134
        6          Phone:    305.445.2500
        7          E-mail:     Amcgovern@riveromestre.com
        8          By:    AMANDA MCGOVERN, ESQ.
        9                 ANDRÉS RIVERO, ESQ.
       10                 ZAHARAH R. MARKOE, ESQ.
       11                 ZALMAN KASS, ESQ.
       12
       13    ALSO PRESENT:
       14                 THE HONORABLE BRUCE E. REINHART
       15                 NATHALIE BERMOND - Assistant to Velvel
       16          Freedman, Esq.
       17                 RYAN KICK - Video Technician (Magna Legal
       18          Services)
       19
       20                                 -   -   -
       21
       22
       23
       24
       25
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 4 of
                                      133

                                                                         Page 392
        1                          I N D E X
        2    WITNESS:                                            PAGE:
        3    DR. CRAIG STEVEN WRIGHT
        4    DIRECT EXAMINATION (Continued)                              403
             BY MR. FREEDMAN:
        5
             CERTIFICATE OF OATH                                         501
        6
             REPORTER'S CERTIFICATE                                      502
        7
             WITNESS CERTIFICATE                                           503
        8
             ERRATA SHEET                                                  504
        9
       10
                                          -    -   -
       11
                                     E X H I B I T S
       12
                                          -    -   -
       13
       14                        Description                             Page
       15    Plaintiffs' Exhibit 1    May 13, 2019                        442
                                      declaration signed by
       16                             Dr. Craig Wright
       17    Plaintiffs' Exhibit 2    E-mail from David                    444
                                      Kleiman to Craig
       18                             Wright, Bates labeled
                                      Defense 2413 through
       19                             2415
       20    Plaintiffs' Exhibit 3    Document Bates                       451
                                      labeled 2416
       21
             Plaintiffs' Exhibit 4            Dr. Wright's May 8th         451
       22                                     declaration
       23    Plaintiffs' Exhibit 5            Document that starts         457
                                              off "Deed of Trust
       24                                     between," Bates
                                              labeled Defense 50985
       25                                     through 50989
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 5 of
                                      133

                                                                        Page 393
        1    Reporter's Note:
        2
                   (Exhibits were retained by Plaintiffs' counsel.)
        3
        4                                      -   -   -
        5
        6
        7
        8
        9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 6 of
                                      133

                                                                        Page 394
        1                        P R O C E E D I N G S
        2                                  -   -   -
        3                 THE COURT:     Good morning, everyone.
        4                 Just let's sort of get some understandings
        5          out of the way firsthand, because I know we're
        6          doing two different things today, and I want to
        7          make sure everyone's comfortable and -- and has
        8          things set up the way they want to be set up.
        9                 So the first thing we're going to do is the
       10          continuation of Dr. Wright's deposition.             So
       11          what I want -- just first of all, you can set up
       12          the courtroom for that any way you want to.               You
       13          don't have to sit at respective tables and have
       14          Dr. Wright sit on the witness stand.            We did
       15          this once before, and opposing counsel actually
       16          moved their chairs over and sat face-to-face at
       17          this table, because they were going to hand lots
       18          of documents across.
       19                 Miss McGovern, I assume you want
       20          Dr. Wright sitting next to you.           Absolutely.
       21          Absolutely.      So he does not have to sit up here.
       22          So he can sit where he is right now.
       23                 I assume you're Dr. Wright.         Good morning.
       24                 DR. WRIGHT:     Good morning.
       25                 THE COURT:     So, again, Mr. Freedman and
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 7 of
                                      133

                                                                        Page 395
        1          your team, you may sit wherever you want to
        2          sit to make the deposition work.           I
        3          understand the videographer's here.
        4          Whatever.     This deposition is your game.
        5                 And now the other thing that I wanted
        6          to explain.      My view is, it is a regular
        7          deposition.      I am only here to rule on any
        8          objections that come up; and otherwise, the
        9          rules of a deposition apply.          So I am not
       10          here to micromanage your deposition.
       11                 And I did want to clarify up front that
       12          I think at the last hearing I -- I talked a
       13          little bit about what I believe the scope
       14          should be.     I believe it was --
       15          Mr. Freedman, you had requested in your
       16          motions which were topics relating to the
       17          national security objections that Dr. Wright
       18          lodged in this deposition, questions related
       19          to issues upon which Dr. Wright lodged
       20          marital privilege objections, and then
       21          limited questioning relating to the trusts
       22          and the existence of the current Bitcoin
       23          holdings.
       24                 Is that your understanding of what the
       25          limits are on the deposition this morning?
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 8 of
                                      133

                                                                          Page 396
        1                  MR. FREEDMAN:    Yes, Your Honor.
        2                  THE COURT:    Miss McGovern, do you agree
        3          that's what we talked about where the
        4          limits?
        5                  MS. MCGOVERN:    Yes, I do, Your Honor.
        6                  THE COURT:    Great.    Okay.    So, great,
        7          we got that out of the way.          I am going to
        8          clear the courtroom before we start the
        9          deposition.
       10                 The deposition is not a public
       11          proceeding.      So if there's anyone in the
       12          courtroom who is not part of either team, I
       13          need them to leave at this time.           So I don't
       14          know if the parties -- are these all folks
       15          with you or people, or do these people that
       16          need to leave?       I don't know.
       17                 MR. FREEDMAN:     These are on our side.
       18                 THE COURT:     They're all with you.
       19          Okay.
       20                 And Miss McGovern, those a part of Mr.
       21          Freedman's team.       Any objection to them
       22          staying in during the deposition?
       23                 MR. FREEDMAN:     Well, our Honor,
       24          actually, sorry.       That's incorrect.       There
       25          are two attorneys here in the room,
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 9 of
                                      133

                                                                        Page 397
        1          Mr. Robert Keefe and John McAdams.
        2                 THE COURT:     Okay.
        3                 MR. FREEDMAN:     Sitting next to
        4          Mr. McAdams is my assistant, Nathalie
        5          Bermond.
        6                 THE COURT:     Okay.
        7                 MR. FREEDMAN:     And then Dr. Michael
        8          Edman (sic) is here.          I just want to confirm
        9          --
       10                 THE COURT:     That's fine.
       11                 MR. FREEDMAN:     He is with us, but he's
       12          not an attorney.
       13                 THE COURT:     Okay.    You can be seated.
       14                 So the three of them are affiliated
       15          with Boies Schiller Flexner directly and
       16          part of your team or attorneys for the
       17          Plaintiffs?
       18                 MR. FREEDMAN:     Yeah.    Three of them --
       19          two of them are attorneys for the
       20          Plaintiffs.      One is them is an assistant to
       21          the attorney for the Plaintiff, and one of
       22          them is a retained expert in the case.
       23                 THE COURT:     All right.     As to the
       24          retained expert, is there any objection to
       25          him remaining in the courtroom?
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 10 of
                                      133

                                                                          Page 398
         1                MS. MCGOVERN:      Yes, Your Honor.
         2                THE COURT:     Okay.    I'll agree.     Is it
         3          Dr. Keith?
         4                MR. FREEDMAN:      Dr. Edman.
         5                THE COURT:     Dr. Edman, I'm going to ask
         6          -- have to ask you to step outside.           All
         7          right.
         8                And then, I think -- so timing-wise, I
         9          think I allotted two hours.         My hope is, it
       10           won't take that long.        I will give
       11           Mr. Freedman the full two hours, if he needs
       12           it.
       13                 I tentatively have my court reporter
       14           coming at 10:30 in the hopes that if you
       15           finish early in the deposition, we can roll
       16           into the other hearings we have to have
       17           today.    My thought was, if we can start
       18           either, you know, 10:30, 11-ish, we can take
       19           a break for lunch around 12:30, and then
       20           come back between 1:30 and two, depending on
       21           where we are.
       22                 I know we have at least two attorneys
       23           in the courtroom who have concerns about
       24           getting home for sunset.         So let me ask Mr.
       25           Freedman and Miss Markoe, what is the latest
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 11 of
                                      133

                                                                          Page 399
         1          you can get out of here comfortably?            I
         2          don't like to keep the court reporter and
         3          the court staff past 5:30 any way.           But if
         4          we go to 5:30, can you each get home
         5          comfortably tonight?       I think sundown's
         6          after 8:00 o'clock.
         7                Miss Markoe, is that okay with you?
         8                MISS MARKOE:      That's fine.
         9                THE COURT:     Okay.    So let's tentatively
       10           say we'll go to 5:30.        I would like very
       11           much to get all the testimony in today.             If
       12           we are not able to get in argument but we
       13           get all the testimony, I will be happy to
       14           entertain argument later.         It's not my
       15           intention to rule today.         I'll tell the
       16           counsel right now.       It's my intention to
       17           hear the evidence, and then I want to take
       18           this matter under advisement and think about
       19           it.   So -- and I want to give you each full
       20           opportunity to argue after you've heard all
       21           the evidence.
       22                 So, as I said, my goal today is get all
       23           the testimony in.       If we don't get to
       24           argument, we'll -- we'll come back for that.
       25           All right?     Again, we can talk about if that
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 12 of
                                      133

                                                                         Page 400
         1          happens, I suppose Dr. Wright has a right to
         2          be here for that.       I know he's got some very
         3          important family situations and other
         4          professional obligations over the next month
         5          or so.     So we can talk about whether he
         6          would waive his right to be present for
         7          argument, but if we get there.
         8                  All right.   From my perspective, those
         9          are sort of the topics I wanted to cover.
       10           Anything else from other side or I'll let
       11           you start your -- oh, I'm sorry.           One other
       12           thing.    I have to leave at 10:00 o'clock to
       13           conduct criminal duty court.          You can
       14           continue along with your deposition if I
       15           step out.     So if I get up and leave, just
       16           keep going.      If anything comes up while I'm
       17           gone that I need to rule on, put it to the
       18           side.    I'll come back and I'll rule at that
       19           time.    Okay?
       20                 Other than that, Mr. Freedman, anything
       21           else that -- that you think we should cover
       22           kind of on the front end?
       23                 MR. FREEDMAN:      If I can move this so I
       24           can see Dr. Wright.
       25                 THE COURT:     Yeah.    I think that's on
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 13 of
                                      133

                                                                          Page 401
         1          wheels.    So just roll it wherever --
         2          wherever you need to go.
         3                Miss McGovern, anything else before we
         4          get started?
         5                MISS MCGOVERN:      No, Your Honor.
         6                THE COURT:     Great.    Okay.
         7                MR. FREEDMAN:      I think the videographer
         8          has to --
         9                VIDEO TECHNICIAN:       Yeah.
       10                 THE COURT:     Do whatever you need to do.
       11           All right.     So, at this point, I am handing
       12           the keys to the car to you both.           Whenever
       13           you're ready, get started.         If I get up and
       14           leave, you'll let me know, and off you go.
       15                 (A discussion was held off the record with
       16     the court reporter.)
       17                 THE COURT:     You know, Folks, the court
       18           reporter tells me because we don't have the
       19           tape-recording system on, because we're off
       20           the record, the microphones aren't working,
       21           and she can't hear what Mr. -- I'm sorry,
       22           Ms. McGovern and Dr. Wright may be saying.
       23           I'm going to let her move closer to where
       24           Dr. Wright is sitting.        She may need a
       25           minute or two to move her equipment.            So
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 14 of
                                      133

                                                                         Page 402
         1          whenever she's ready, you all can get
         2          started.
         3                MS. MCGOVERN:      This is for procedural
         4          reasons, we are marking the deposition
         5          confidential.
         6                THE COURT:     Of course.     Of course.
         7          Understood.
         8                Okay.    Let's give the court record a
         9          second to relocate and if the videographer
       10           needs to relocate...
       11                 (A recess was taken.)
       12                 VIDEO TECHNICIAN:       We are now on the
       13           record.
       14                 This begins videotape No. 1 in the
       15           continuation deposition of Dr. Craig Wright
       16           in the matter of the Estate of David
       17           Kleiman, et al., versus Craig Wright.
       18                 Today's date is June 28, 2019.          The
       19           time is 9:17 a.m.       This deposition is being
       20           taken at 701 Clematis Street, West Palm
       21           Beach, Florida.      The videographer is
       22           Ryan Kick.     The court reporter is
       23           Darline West.      We are both representing
       24           Magna Legal Services.
       25                 Will counsel and all parties present
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 15 of
                                      133

                                                                         Page 403
         1          state their appearance and whom they
         2          represent.
         3                 MR. FREEDMAN:     Vel Freedman for the
         4          Plaintiffs.
         5                 MS. MCGOVERN:     Amanda McGovern and
         6          Andrés Rivero, Zaharah Markoe for Dr. Craig
         7          Wright.
         8                 MR. BRENNER:     Andrew Brenner for the
         9          Plaintiff.
       10                 MR. ROCHE:     Kyle Roche for the
       11           Plaintiffs.
       12                 THE COURT REPORTER:        Dr. Wright, would
       13           you raise your right hand, please.
       14                 Do you solemnly swear to tell the
       15           truth, the whole truth, and nothing but the
       16           truth?
       17                 THE WITNESS:      I so do swear.
       18     THEREUPON,
       19                      DR. CRAIG STEVEN WRIGHT,
       20     called as a witness on behalf of the Plaintiffs
       21     herein, having been first duly sworn, was examined
       22     and testified further as follows:
       23                  DIRECT EXAMINATION (Continued)
       24     BY MR. FREEDMAN:
       25           Q.    Good morning, Dr. Wright.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 16 of
                                      133

                                                                         Page 404
         1          A.     Good morning.
         2          Q.     Dr. Wright, you were previously married to
         3    Miss Lynne Wright?
         4          A.     That is correct.
         5          Q.     And what was her maiden name?
         6          A.     She was Carol Lynne Black.
         7          Q.     What is her date of birth?
         8          A.                               .
         9          Q.     What is her current address?
       10           A.    I believe                          ,           , in
       11     Australia.
       12           Q.    And what is her current e-mail address?
       13           A.    I don't know.
       14           Q.    What is her current phone number?
       15           A.    I don't know.
       16           Q.    When did you first meet Miss -- how would
       17     you like me to refer to her?         Would -- you want me to
       18     say -- is Lynne okay?
       19           A.    Lynne is fine.
       20           Q.    All right.     When did you first -- first
       21     meet Lynne?
       22           A.    It was in the '90s.
       23           Q.    Do you know when in the '90s?
       24           A.    The exact date, no.
       25           Q.    First half of the decade, second half of
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 17 of
                                      133

                                                                         Page 405
         1    the decade?
         2          A.    The middle.
         3          Q.    So about 1995, give or take a year or two?
         4          A.    Yes.
         5          Q.    And where did you first meet her?
         6          A.    I initially spoke to her online, and I
         7    first met her in Australia.
         8          Q.    And when did you get married to Lynne?
         9          A.    We got married shortly after that in --
       10     around Christmastime in '96, in Canada.
       11           Q.    Did you live in Canada for any time?
       12           A.    Only briefly.
       13           Q.    How long?
       14           A.    Only weeks at a time.
       15           Q.    But the family residence or the marital
       16     residence was in Australia?
       17           A.    Yes.
       18           Q.    What was the address of the marital
       19     address?
       20           A.    I don't remember.
       21           Q.    Was it                          ?
       22           A.    Later on.     That was the last address.
       23           Q.    When did -- when did you move to                    ?
       24           A.    I don't remember the date.
       25           Q.    Approximate year?
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 18 of
                                      133

                                                                         Page 406
         1          A.    Probably 2004, I think.
         2          Q.    Did there come a time when you got divorced
         3    from Miss -- from Lynne?
         4          A.    Yes.
         5          Q.    When did you get divorced?
         6          A.    We separated in 2010.        We got finally
         7    divorced through the court in 2012.
         8          Q.    Do you remember the month you were
         9    separated in 2010?
       10           A.    September, October.
       11           Q.    Do you remember the month you got divorced
       12     formally by the courts?
       13           A.    No.
       14           Q.    Is there a court judgment or order
       15     formalizing the divorce?
       16           A.    Yes.
       17           Q.    Do you have a copy of that?
       18           A.    No.
       19           Q.    Can you obtain a copy of that?
       20           A.    Public record.      You can go to a court
       21     and...
       22           Q.    My understanding the courts in Australia
       23     aren't public records.
       24           A.    The actual divorce hearings are listed.             So
       25     you don't get all the internal documents, but you can
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 19 of
                                      133

                                                                         Page 407
         1    get the actual hearing date, et cetera.
         2          Q.    Okay.    And what would we look under to find
         3    what would be the name of the case?
         4          A.    My name, her name, family court.
         5          Q.    Which family court and which -- where would
         6    it be located in Australia?
         7          A.    Family court is federal court.
         8          Q.    In -- in what area?        Is it New South Wales?
         9          A.    That's where we lived, yes.
       10           Q.    Is that where the court case was filed?
       11           A.    It's -- it's commonwealth court.           It's
       12     federal.
       13           Q.    Commonwealth federal court.
       14                 And were you able to agree on how to divide
       15     up the property, or did the court have to resolve a
       16     dispute over it?
       17           A.    Both.
       18           Q.    So some you agreed to and some you were not
       19     able to agree to?
       20           A.    It was agreed in court.
       21           Q.    "It was agreed in court."
       22                 So -- but there was like a mediation
       23     provided over by a judge?
       24           A.    Magistrate.
       25           Q.    "Magistrate."
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 20 of
                                      133

                                                                         Page 408
         1                Did Lynne have every -- ever have any
         2    ownership interest in Bitcoin that you mined before
         3    2014?
         4          A.    No.
         5          Q.    Did Lynne ever have any ownership interest
         6    in blockchain intellectual property that you were
         7    ever aware of?
         8          A.    No.
         9          Q.    Did the divorce settlement deal with any
       10     Bitcoin assets?
       11           A.    Indirectly.     It dealt with companies.
       12           Q.    And how did that indirectly deal with
       13     Bitcoin assets?
       14           A.    All of the Bitcoin, IP, et cetera, that I
       15     had that was mined and created into a company I owned
       16     called Wright International Investments.            Wright
       17     International Investments was set up to own
       18     everything I was creating.         I attempted to move that
       19     into other Australian companies, but that fell
       20     through because of the tax office.           The issue was
       21     which companies went to whom, which other assets went
       22     to whom.    I kept Wright International Investments.
       23           Q.    What were the -- what was the value of the
       24     Bitcoins on the date that the divorce was settled?
       25           A.    I don't know.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 21 of
                                      133

                                                                         Page 409
         1          Q.    Do you know of an approximate idea of the
         2    value of the Bitcoin?
         3          A.    When we did our settlement, it was in 2011.
         4    The value of the Bitcoin was not what was being
         5    discussed.     The value of Bitcoin in 2011 was about
         6    $80,000.    The debts associated with it were in the
         7    order of millions.
         8          Q.    Do you remember when in 2011 you reached
         9    settlement?
       10           A.    May.
       11           Q.    And I'm presuming you have a copy of this
       12     settlement agreement?
       13           A.    No, I don't.
       14           Q.    Who has a copy of the settlement agreement?
       15           A.    I don't know.
       16           Q.    Were you represented by counsel?
       17           A.    Lynne was represented by counsel; I wasn't.
       18           Q.    And you kept no copy of the settlement
       19     agreement with your wife?
       20           A.    I did.    But I don't need it anymore.          I
       21     don't have it anymore.
       22           Q.    When did you just -- get rid of the
       23     settlement agreement with your wife?
       24                 MS. MCGOVERN:      Object to form.
       25                 THE WITNESS:      2014.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 22 of
                                      133

                                                                         Page 410
         1    BY MR. FREEDMAN:
         2          Q.    And how did you destroy the settlement
         3    agreement with your wife?
         4                MS. MCGOVERN:      Object to form.
         5    BY MR. FREEDMAN:
         6          Q.    You can answer the question.
         7          A.    I didn't keep the files.
         8          Q.    Did -- did you have an automatic delete set
         9    up on your computers?
       10           A.    I didn't say that there were on computers.
       11     I said, "files."
       12           Q.    So they were paper files?
       13           A.    Yes.
       14           Q.    How did those paper files leave your
       15     possession?
       16           A.    I left the possession of the paper files.
       17     I didn't take them with me.
       18           Q.    Where did you leave them?
       19           A.    They would have been left in the property
       20     that was in Bagnoo.
       21           Q.    What was the property address in Bagnoo?
       22           A.                           , Bagnoo.
       23           Q.    When did you leave that property address?
       24           A.    When it was sold.
       25           Q.    When was it sold?
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 23 of
                                      133

                                                                         Page 411
         1          A.    I believe 2014, off the top of my head.
         2          Q.    Who owned the property when it was sold?
         3          A.    It was jointly owned between Lynne and
         4    myself.
         5          Q.    And who purchased the property from you?
         6          A.    I don't remember the name of the person who
         7    purchased it.
         8          Q.    Did you know them before they purchased it
         9    from you?
       10           A.    No, I did not.
       11           Q.    They were strangers?
       12           A.    Yes.
       13           Q.    So you left your marital settlement
       14     document in possession of complete stranger?
       15                 MS. MCGOVERN:      Object to form.
       16     BY MR. FREEDMAN:
       17           Q.    Is that right?
       18           A.    No.    Lynne was in charge of the property at
       19     that stage.
       20           Q.    So you left all of your documents with
       21     Lynne?
       22                 MS. MCGOVERN:      Object to form.
       23           Mischaracterizes the witness's testimony.
       24                 THE COURT:     I'm going to say something
       25           no judge has said before.         Can you object
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 24 of
                                      133

                                                                         Page 412
         1          louder?
         2    BY MR. FREEDMAN:
         3          Q.     Okay.    There was a pending question,
         4    Doctor.    I'll -- I'll re-ask.
         5                 Did you leave all of your marital
         6    settlement documents with Lynne?
         7          A.     I left them in the property.
         8          Q.     And you formalized your settlement
         9    agreement with Lynne in May of 2011.           Why were the
       10     documents still on the property -- and you got
       11     divorced in 2012.      Strike that.      Let me say that
       12     again.
       13                 You formalized your divorce in May 2011 --
       14     your agreement with Lynne in 2011.           The divorce was
       15     formally entered in 2012.
       16                 Why were you still -- had documents in a
       17     property that belonged to Lynne in 2014?
       18           A.    The property didn't belong to Lynne.            It
       19     was joint.
       20           Q.    Were you both living at the property?
       21           A.    Neither of us were living at the property.
       22           Q.    Who was living at the property?
       23           A.    Nobody.
       24           Q.    It was vacant from 2000 -- when was it --
       25     when did it become vacant?
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 25 of
                                      133

                                                                         Page 413
         1          A.     It was a farming property that we went back
         2    and forwards to while we were married.
         3          Q.     If Lynne sued you for breach of that
         4    settlement agreement, Dr. Wright, how would you
         5    obtain a copy of it?
         6          A.     It's too late to sue me.        You can't sue me
         7    in Australian law.
         8                 MS. MCGOVERN:     Please just answer the
         9          question, Dr. Wright.
       10                 THE WITNESS:      I wouldn't.     There's no
       11           need to.
       12     BY MR. FREEDMAN:
       13           Q.    Did a divorce settlement deal with any
       14     blockchain intellectual property?
       15           A.    No.   It dealt with the ownership of
       16     companies.
       17           Q.    Was Tulip Trading, Ltd. dealt with in the
       18     divorce?
       19           A.    That was created after we separated.
       20           Q.    So that was created after 2010?
       21           A.    Correct.
       22           Q.    But you were not divorced when it was --
       23     when was it created?
       24           A.    It was created -- I believe, the date was
       25     June or July 2011.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 26 of
                                      133

                                                                         Page 414
         1            Q.     And when you -- did you create Tulip
         2    Trading?
         3            A.     I didn't create it.     It was a company that
         4    I paid created it.
         5            Q.     Okay.    And -- and you paid that company for
         6    the property sometime after 2010 and before 2000 --
         7    sorry.       Sorry.    Let me strike that.
         8                   You paid the company for Tulip Trading
         9    sometime after 2010, but before the formal divorce of
       10     2012?
       11           A.      Yes.
       12           Q.      Okay.    And when you paid for that company,
       13     you assumed full ownership of the company?
       14           A.      It was set up under a bearer share
       15     structure initially.
       16           Q.      Who was the owner of the company when --
       17     who was the bearer share owner of the company when
       18     you set it up?
       19           A.      I owned the bearer shares.       There were
       20     nominee shareholders and nominee directors.
       21           Q.      So the listed owner of Tulip Trading at the
       22     time of its incorporation was a company that you
       23     owned the shares to; is that correct?
       24           A.      In effect, yes.
       25           Q.      Okay.    And Miss -- Lynne had no ownership
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 27 of
                                      133

                                                                         Page 415
         1    interest in Tulip Trading?
         2           A.    No, Lynne had no ownership interest in
         3    Tulip Trading.
         4           Q.    And then in 2012, when the divorce was
         5    entered, I understand -- strike that.
         6                 What was Lynne's educational background?
         7           A.    Lynne has a master's degree in education.
         8    She was a former nurse.
         9           Q.    And was she involved in your companies?
       10            A.   Lynne had been involved in my companies,
       11     yes.
       12            Q.   Which companies was she involved in?
       13            A.   She was involved in many of the companies.
       14     I can't remember all the names.          I've had many
       15     companies.     Lynne was also involved in W&K
       16     Information Defense in Florida with Dave, and she
       17     helped him there.      She was involved in Cloudcraft
       18     that was set up.      She was involved in various
       19     iterations of De Morgan.        And others, I would have to
       20     look up the records.
       21            Q.   Did Lynne know about your creation of
       22     Bitcoin?
       23            A.   Yes.    But she never really cared about it,
       24     and she just thought I was wasting too much time and
       25     working on things she didn't understand.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 28 of
                                      133

                                                                         Page 416
         1          Q.    And did she know that you were one of the
         2    people behind Satoshi Nakamoto?
         3          A.    There is no other people behind -- I'm the
         4    only person behind Satoshi Nakamoto.
         5          Q.    How did she know that?
         6          A.    Lynne --
         7                MS. MCGOVERN:      Object to form.
         8    BY MR. FREEDMAN:
         9          Q.    How did she know that you were the only
       10     person behind Satoshi Nakamoto?
       11                 MS. MCGOVERN:      Object to form.
       12           Mischaracterizes the testimony.          He stated
       13           that he is the only one, not that she knew.
       14                 MR. FREEDMAN:      Strike that.
       15     BY MR. FREEDMAN:
       16           Q.    Did she know that you were the only person
       17     behind Satoshi Nakamoto?
       18           A.    Yes.
       19           Q.    How did she know that?
       20           A.    She saw me working.        She saw me studying.
       21     She saw me get up.       I only, at that stage, slept
       22     maybe four to five hours a night.           I did up to four
       23     degrees simultaneously.        I worked full time on this.
       24     I came home on this and worked on it without anyone
       25     else's help.     I did that since the '90s, until I
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 29 of
                                      133

                                                                         Page 417
         1    solved what I needed to solve.
         2          Q.    And did -- how did she make the connection
         3    between that work and the moniker Satoshi Nakamoto?
         4                MS. MCGOVERN:      Object to form.      You can
         5          answer.
         6                THE WITNESS:      Lynne knew about some of
         7          my past.    Lynne knew that I used a lot of
         8          Japanese pseudonyms when I was online and
         9          talking to people.       And Lynne knew that I'd
       10           been brought up, after my father left, in
       11           part, by a Japanese man who I learned
       12           martial arts from and also learned a lot
       13           about the aspects before he died of Japanese
       14           culture.
       15     BY MR. FREEDMAN:
       16           Q.    But how did she make the specific
       17     connection to the specific moniker Satoshi Nakamoto?
       18                 MS. MCGOVERN:      Object to form.
       19                 THE WITNESS:      She was my wife.      She
       20           lived there with me.       She knew a lot of what
       21           I was doing.     She was involved with the
       22           accounts.     She was involved with seeing
       23           everything I spent.       I don't hide any
       24           transactions from my spouse.          So she would
       25           have been able to see the purchase of the
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 30 of
                                      133

                                                                          Page 418
         1          Bitcoin.org domain on my credit card
         2          statement.
         3    BY MR. FREEDMAN:
         4          Q.    When did you purchase the Bitcoin.org
         5    domain name?
         6          A.    August 2008.      I don't off the top of my
         7    head remember the exact date.
         8          Q.    And you did that with a credit card?
         9          A.    Yes, I did.
       10           Q.    Do you remember which credit card?
       11           A.    Not off the top of my head, no.
       12           Q.    Do you have the records that would tell you
       13     which credit card?
       14           A.    I was audited by the Australian tax office
       15     in 2008-2009 tax period.        The records were handed
       16     over to the Australian Tax Office.           In effect, that
       17     included all of my expenditures.          It included all of
       18     my receipts.     It included all of my statements.
       19           Q.    And you said previously that your wife had
       20     access to -- to all the accounts.
       21                 What did you mean by "the accounts"?
       22           A.    I mean exactly that.        I mean, the accounts,
       23     the bank accounts.       I don't have anything secret from
       24     my spouse, my current one or my former one.             I
       25     share -- I don't have separate bank accounts.               I
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 31 of
                                      133

                                                                         Page 419
         1    don't have separate credit cards.           I don't have
         2    anything else.
         3          Q.     Did she have access to the Satoshi Nakamoto
         4    account?
         5                 MS. MCGOVERN:     Object to form.      Lack of
         6          foundation.
         7    BY MR. FREEDMAN:
         8          Q.     Did she have access -- you can answer, Dr.
         9    Wright.
       10                  Did she have access to the Satoshi Nakamoto
       11     account?
       12           A.     You're misrepresenting the term "account."
       13     Account here being a log-in and a bank account.              The
       14     Satoshi Nakamoto account, there's no such actual
       15     thing.     There's an e-mail address.
       16                  And so is that what you're referring to?
       17           Q.     Did she have the log-in information for the
       18     e-mail address associated with Satoshi Nakamoto?
       19           A.     No.
       20           Q.     Did Lynne participate in your Bitcoin
       21     operations?
       22                  MS. MCGOVERN:     Object to form.
       23                  THE WITNESS:     Sorry.    Can you explain
       24           what you mean by my "Bitcoin operations"?
       25
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 32 of
                                      133

                                                                         Page 420
         1    BY MR. FREEDMAN:
         2          Q.     Did she participate in your mining of
         3    Bitcoin?
         4          A.     I acted for Wright International
         5    Investments as an agent of my company to my Bitcoin.
         6    I didn't mine apart from my laptop, which was
         7    minimized.     It was minimal.      My mining on my laptop
         8    was something I did to test the public software.
         9    Lynne was involved in that she had to help with
       10     ordering of computers and paying of bills, but I
       11     don't believe she ever understood any of what was
       12     happening.
       13           Q.    Did she ever own a business that you worked
       14     for or with?
       15           A.    She had shares in businesses, but that's
       16     not owning.
       17           Q.    Did she have shares in a business that you
       18     worked for or with?
       19           A.    Yes.
       20           Q.    Can you name those?
       21           A.    Not all of them, no.        I'd have to check
       22     records.    I know that she had shares in De Morgan.             I
       23     know that she had shares in Ridges Estate.             I know
       24     that she had shares in things that I didn't end up
       25     working for.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 33 of
                                      133

                                                                         Page 421
         1           Q.      Are those all the ones you can remember
         2    now?
         3           A.      I'd need to look up what she has.        I know
         4    that she had shares in W&K, but I didn't work for
         5    that.       I know she had shares in other companies that
         6    I ended up taking over after her bankruptcy.             But I
         7    didn't originally have shares in those; she did.
         8           Q.      And what happened to her shares in W&K?
         9           A.      That would still be her shares.
       10            Q.     Did she have shares in Wright International
       11     Investments?
       12            A.     No.
       13            Q.     Did Lynne ever meet Dave Kleiman?
       14            A.     Yes.
       15            Q.     When?
       16            A.     When I came to Florida, I don't remember
       17     the date off the top of my head, Lynne came with me.
       18     We were staying in Orlando, and we also went to
       19     Miami.      I don't remember which trip.       I've been to so
       20     many -- I -- I travel so much, I don't remember the
       21     exact dates of every one anymore.
       22            Q.     Is Lynne a beneficiary of any trusts you've
       23     settled?
       24            A.     No.
       25            Q.     Is Lynne a trustee of any trusts you've
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 34 of
                                      133

                                                                         Page 422
         1    settled?
         2          A.    No.
         3          Q.    Have you discussed Bitcoin with Lynne after
         4    your marriage ended?
         5          A.    Yes.
         6          Q.    When?
         7          A.    I don't remember the dates.
         8          Q.    What were the general subjects of those
         9    conversations?
       10           A.    I focus on technology.        I'm very focussed,
       11     and most people would consider it strange.             I have a
       12     one-track mind.      I'm actually autistic, and I have
       13     what most people commonly mislabel as Asperger's,
       14     although I'm high-functioning.
       15                 So when people try and talk about general
       16     things, generally it all ends up with mathematics,
       17     Bitcoin, quantative studies, and whatever else.
       18     Outside of my small bailiwick of what I focus on, I
       19     rarely talk to anything other than that.
       20           Q.    Have you discussed anything about this
       21     lawsuit with Lynne?
       22           A.    Not to my recollection -- recognition, no.
       23           Q.    Do you mean recollection, Dr. Wright?
       24           A.    My apologies.      Yes.
       25           Q.    Okay.    Dr. Wright, you're presently married
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 35 of
                                      133

                                                                         Page 423
         1    to Miss Ramona Watts?
         2          A.    Yes.
         3          Q.    What's her date of birth?
         4          A.                                    .
         5          Q.    What is her current address?
         6          A.    Current address is my address in the UK,
         7    which is                    in          .
         8          Q.    What is her current e-mail address?
         9          A.    Ramona@
       10           Q.    What is her current phone number?
       11           A.                      .
       12           Q.    What was her last name at birth?
       13           A.    A-N-G.
       14           Q.    And how many times has she been married?
       15           A.    I'm her second marriage.
       16           Q.    What was her first married name?
       17           A.    Watts.
       18           Q.    Where did you first meet Ramona?           Is it
       19     okay if I call her Ramona?
       20           A.    Yes.
       21           Q.    When did you first meet Ramona?
       22           A.    I was doing charity work.
       23           Q.    And when did you first meet her?
       24           A.    I don't remember the exact date.           I was --
       25           Q.    Go ahead.     Sorry.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 36 of
                                      133

                                                                         Page 424
         1          A.     I was doing charity work.        I set up
         2    computers and did other things for a number of
         3    charities, and my first time meeting her was with one
         4    of those.     It wasn't -- I mean --
         5          Q.     Was it in Australia?
         6          A.     Yes.
         7          Q.     In approximately what year was it?
         8          A.     The first time I met her, probably 2011.
         9          Q.     And when did you start dating her?
       10           A.    The end of 2011.
       11           Q.    And when did you get married?
       12           A.    We got married in 2013.
       13           Q.    When in 2013?
       14           A.    23rd of November.
       15           Q.    Did you have a prenuptial agreement with
       16     Ramona?
       17           A.    I've never had a prenuptial agreement.
       18           Q.    Did you enter into a post-nuptial
       19     agreement?
       20           A.    I've never had any nuptial agreement.
       21           Q.    Did you ever discuss Dave with Ramona
       22     before you got married?
       23           A.    Yes.
       24           Q.    What -- tell me about that conversation.
       25           A.    I don't really remember.         I've discussed
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 37 of
                                      133

                                                                         Page 425
         1    Dave with Ramona.
         2          Q.    So you can't remember anything about the
         3    conversation you had with Ramona about Dave?
         4          A.    I don't sit there and put down
         5    recollections of what I discussed with individuals.
         6    It's, I guess -- I discuss my friends, I said,
         7    because I had very few.
         8                MS. MCGOVERN:      Please don't speculate.
         9          If you know the answer to a question, just
       10           answer it.     If you don't know, just say you
       11           don't know.
       12                 Please don't speculate.         If you don't
       13           remember, you simply don't remember.
       14                 THE WITNESS:      I don't remember.
       15     BY MR. FREEDMAN:
       16           Q.    Did you refer to him as your best friend?
       17           A.    Yes.
       18           Q.    And did you tell her that he had helped you
       19     create Bitcoin?
       20           A.    No.
       21           Q.    Why not?
       22                 MS. MCGOVERN:      Object to form.
       23     BY MR. FREEDMAN:
       24           Q.    You can answer.
       25           A.    Dave didn't help me create Bitcoin.            He
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 38 of
                                      133

                                                                         Page 426
         1    helped, as did many others, with editing white paper.
         2    Dave's main help actually came after.            Dave was a
         3    forensic specialist, and Dave helped me remove myself
         4    as Satoshi more than anything else.
         5          Q.    Did you tell her that Dave helped you mine
         6    Bitcoin?
         7          A.    Dave never helped me mine Bitcoin.
         8          Q.    Did Ramona learn that you created Bitcoin
         9    before you were married?
       10           A.    Yes.
       11           Q.    When did she learn that?
       12           A.    I don't remember the date.
       13           Q.    How did she learn that?
       14           A.    As I said, I'm very hyper-focussed, and
       15     even the kids ended up mining Bitcoin.
       16           Q.    When did the kids start mining Bitcoin?
       17           A.    2011.
       18           Q.    And how did she learn you created Bitcoin?
       19           A.    I talked to her about everything, including
       20     my past, before we got married.
       21           Q.    You gave her detailed accounts of what you
       22     had done to create Bitcoin?
       23           A.    As much as she could understand, yes.
       24           Q.    Did you ever e-mail Ramona about Bitcoin
       25     before you were married?
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 39 of
                                      133

                                                                         Page 427
         1          A.    Not about Bitcoin, no.
         2          Q.    Did you e-mail her about Satoshi Nakamoto
         3    before you got married?
         4          A.    No.
         5          Q.    Did you e-mail her about blockchain before
         6    you got married?
         7          A.    We had companies that were involved in
         8    Bitcoin.    And based out of before I got married, they
         9    were all about Bitcoin.        So all those company e-mails
       10     happened before we got married.          But I wasn't
       11     discussing, hey, I'm Satoshi or anything like this.
       12     We were talking about company business.
       13           Q.    So you had a business relationship with
       14     Ramona before you got married?
       15                 MS. MCGOVERN:      Object to form.
       16           Mischaracterizes the witness's testimony.
       17     BY MR. FREEDMAN:
       18           Q.    You can answer the question.
       19           A.    We had companies together.
       20           Q.    So you had a business relationship?
       21           A.    We had companies together.
       22           Q.    And you had companies together after you
       23     got married as well?
       24           A.    Yes.
       25           Q.    And you conversed about those companies
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 40 of
                                      133

                                                                         Page 428
         1    before you got married?
         2          A.    Yes.
         3          Q.    And you conversed about those companies
         4    after you got married?
         5          A.    You can't be a company director with
         6    someone who's a company director without talking
         7    about the company that you're in.
         8          Q.    So the answer's yes?
         9          A.    Yes.
       10           Q.    Did Ramona ever meet Dave Kleiman?
       11           A.    No.
       12           Q.    Did she ever speak with Dave Kleiman on the
       13     phone?
       14           A.    I don't know.
       15           Q.    Did she ever speak with Dave Kleiman over
       16     Skype?
       17           A.    I don't know.
       18           Q.    Did she ever e-mail Dave Kleiman?
       19           A.    I don't know.
       20           Q.    Was Ramona involved in your business
       21     interactions with Steven Matthews and Robert McGregor
       22     in 2016?
       23                 MS. MCGOVERN:      Objection.     Lack of
       24           predicate.
       25
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 41 of
                                      133

                                                                         Page 429
         1    BY MR. FREEDMAN:
         2          Q.    Strike that.
         3                Did you have business interactions with
         4    Steven Matthews and Robert McGregor in 2016?
         5          A.    I believe you're saying Stefan Matthews.
         6          Q.    "Stefan Matthews."       Thank you, Dr. Wright.
         7                Did you have business relationships with
         8    Stefan Matthews and Robert McGregor in 2016?
         9          A.    Yes.
       10           Q.    Was Ramona involved in those business
       11     interactions?
       12           A.    Yes.    I had resigned as a director.
       13           Q.    So the answer is yes?
       14           A.    Yes.
       15           Q.    Was she on e-mails between you and
       16     Matthews?
       17           A.    I don't know.
       18           Q.    Was she on e-mails between you and
       19     McGregor?
       20           A.    I don't know.
       21           Q.    What were those business dealings with
       22     Matthews and McGregor about?
       23           A.    They're about the companies.
       24           Q.    What about the companies?
       25           A.    Moving where we are now, setting up nChain.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 42 of
                                      133

                                                                         Page 430
         1          Q.    Setting up nChain to do what?
         2          A.    To continue the creation of my intellectual
         3    property.
         4          Q.    Were those business directions -- sorry.
         5    Strike that.
         6                Did those business interactions involve the
         7    selling of Satoshi Nakamoto's life rights?
         8          A.    The rights were added later.
         9          Q.    So, at some point, they came to involve
       10     Satoshi Nakamoto's life rights?
       11           A.    Unfortunately, yes.
       12           Q.    When did that occur?
       13           A.    I don't remember the date.         It happened
       14     because of the media interaction.           The original deal
       15     had nothing to do with Satoshi Nakamoto.            I was in a
       16     panic as various media entities started querying me
       17     and people took advantage of me and said they
       18     wouldn't help me unless I signed that over.
       19           Q.    And who did you sign the life rights over
       20     to?
       21           A.    I don't remember the exact nature of the
       22     contract.
       23           Q.    But it had to do with business dealings
       24     with Matthews and McGregor?
       25           A.    I don't remember the exact nature of the
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 43 of
                                      133

                                                                         Page 431
         1    contract.
         2          Q.    Did McGregor and Matthews have anything to
         3    do with the provision of the contract that -- strike
         4    that.
         5                You signed a contract that signed over the
         6    life rights of Satoshi Nakamoto; is that correct?
         7          A.    The story, you mean.
         8          Q.    And who gave -- who handed you that
         9    contract?
       10           A.    I don't remember.
       11           Q.    Who e-mailed you that contract?
       12           A.    I don't think it was e-mailed.
       13                 MS. MCGOVERN:      I'm gonna object to the
       14           line of questioning as outside the scope of
       15           the limited deposition for which we are here
       16           today.
       17                 THE COURT:     Sustained.
       18     BY MR. FREEDMAN:
       19           Q.    Is Ramona a beneficiary of any trust you
       20     have settled?
       21           A.    Yes.
       22           Q.    Which trusts?
       23           A.    I don't remember each trust off the top of
       24     my head.
       25           Q.    Do you remember any of the trusts that
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 44 of
                                      133

                                                                         Page 432
         1    she's a beneficiary of?
         2          A.    Yes.
         3          Q.    Which?
         4          A.    There's a trust in the Seychelles known as
         5    Tulip, which is a registered trust now in the
         6    Seychelles.       It owns now Wright International
         7    Investments and Tulip Trading, Ltd. and a few other
         8    companies.
         9          Q.    And is Ramona a trustee of any trust you
       10     have settled?
       11           A.    Not to my knowledge.
       12           Q.    Dr. Wright, do you have any record of the
       13     shares Miss -- that Lynne has in W&K Info Defense
       14     Research?
       15           A.    Yes.
       16           Q.    Have you provided those to your lawyers?
       17           A.    Yes.
       18           Q.    Have you ever asked Lynne for records of
       19     her ownership of W&K?
       20           A.    I believe that we discussed it.
       21           Q.    When?
       22           A.    I don't remember the date.
       23           Q.    After the filing of this lawsuit?
       24           A.    No.    It would have been before.
       25           Q.    What is the basis for you saying that Lynne
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 45 of
                                      133

                                                                         Page 433
         1    is a shareholder of W&K?
         2          A.      Lynne set everything up with Dave.         I was
         3    going through a severe audit with the Australian Tax
         4    Office trying to bankrupt me.          So I didn't put any
         5    shares at that stage into my own name directly, and
         6    everything was agreed, when we were looking at
         7    separating, that all of that work would go into her
         8    name.      So on the creation of W&K, everything was
         9    meant to go between Lynne and Dave.
       10           Q.     And did you see any documents issuing
       11     shares of W&K to Lynne?
       12           A.     Yes.
       13           Q.     Who issued those documents?
       14           A.     I don't know.     I wasn't a director.        Lynne
       15     and Dave were both directors.
       16           Q.     So who sent her the shares?
       17           A.     I don't know.     Lynne and Dave were both the
       18     directors.     I had nothing --
       19           Q.     So how did you obtain copies of the shares?
       20           A.     I was later sent a whole lot of files when
       21     Lynne went into bankruptcy.
       22           Q.     So you have no direct knowledge that Lynne
       23     actually has shares in W&K; is that correct?
       24                  MS. MCGOVERN:     Object to form.
       25           Mischaracterizes the testimony.          Asked and
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 46 of
                                      133

                                                                         Page 434
         1            answered.
         2    BY MR. FREEDMAN:
         3            Q.     You can answer the question.
         4            A.     That is not what I said.      I said, when
         5    Lynne went into bankruptcy, she delivered records to
         6    me, because I handled that for her.
         7            Q.     So your knowledge of Lynne's shares in W&K
         8    comes from the records you received from Lynne?
         9            A.     No.
       10            Q.    Where does it come from?
       11            A.    I was still in communication with Lynne in
       12     2011 when I was setting up W&K, helping her, helping
       13     Dave.
       14            Q.    So Lynne told you that she has shares in
       15     W&K?
       16            A.    We were on the same phone call with Dave as
       17     the company was being constructed.           We were on the
       18     same e-mails.        So she didn't need to tell me.        I had
       19     the communications between Dave and myself and her at
       20     the time.      I saw all of this happening.        And I
       21     communicated with Dave as he was filing the company.
       22            Q.    Dr. Wright, I'm gonna hand you a
       23     declaration you signed on May 13th, 2019.
       24                  MR. FREEDMAN:     Mr. Kass, would you
       25            mind.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 47 of
                                      133

                                                                         Page 435
         1    BY MR. FREEDMAN:
         2          Q.    Dr. Wright, is this a declaration you
         3    signed on or about May 13th, 2019?
         4                MS. MCGOVERN:      I'm gonna object to this
         5          line of questioning and ask how this fits
         6          within the limited scope of this deposition?
         7          It doesn't appear to fit within the marital
         8          privilege, it doesn't appear to fit within
         9          the national security, and it doesn't appear
       10           to fit with the limited questions regarding
       11           the Bitcoin holdings.
       12                 MR. FREEDMAN:      These are trusts that
       13           Dr. Wright has identified as holding his
       14           current Bitcoin holdings.
       15                 MS. MCGOVERN:      So to the extent that
       16           you're gonna be asking about the holdings
       17           that Dr. Wright had, we have no objection.
       18           If you go beyond that, we're going to object
       19           and ask the judge to rule.
       20     BY MR. FREEDMAN:
       21           Q.    Okay.    Dr. Wright, is this the declaration
       22     you signed on or about May 13th, 2019?
       23           A.    It is a copy.
       24           Q.    Are all the statements you made in the
       25     declaration based on your personal knowledge?
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 48 of
                                      133

                                                                         Page 436
         1          A.    They're based on my knowledge and belief at
         2    the time.
         3          Q.    Dr. Wright, do you see on paragraph 2 of
         4    the first page of this declaration, it says, "I give
         5    this declaration based on my personal knowledge"?
         6                MS. MCGOVERN:      I'm going to object to
         7          that question and ask for this line of
         8          questioning to be asked while the judge is
         9          present, as I believe you're outside the
       10           scope.
       11                 MR. FREEDMAN:      We're gonna take a
       12           break.    Let's go off the record.
       13                 MS. MCGOVERN:      You -- wait.      Vel,
       14           before you unilaterally decide to go off the
       15           record, you can continue with your other
       16           questions so that we don't waste time and
       17           just hold off on this until the judge is
       18           able to reconvene, so we don't waste
       19           everybody's time.
       20                 MR. FREEDMAN:      I understand.      But I
       21           just need a second to rejig everything.
       22                 MS. MCGOVERN:      Of course.
       23                 MR. FREEDMAN:      We're going off the
       24           record.
       25                 MR. RIVERO:     We don't have to go on the
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 49 of
                                      133

                                                                         Page 437
         1          --
         2                MR. FREEDMAN:      Well, I'm gonna use the
         3          restroom anyway, so let's go off the record.
         4                VIDEO TECHNICIAN:       Off the record at
         5          9:56.
         6                (A recess was taken.)
         7                VIDEO TECHNICIAN:       On the record at
         8          10:04.
         9                THE COURT:     I'm caught up to where I
       10           left off.     There's not much happening.         Let
       11           me just read.
       12                 Okay.    So, Miss McGovern, you had an
       13           objection to the line of questioning being
       14           beyond the scope.
       15                 What question in particular?          Is there
       16           a pending objection or --
       17                 MS. MCGOVERN:      Yes, Your Honor.
       18                 THE COURT:     He was getting close to the
       19           line and you wanted me to be here as --
       20                 MS. MCGOVERN:      Yes, that's exactly
       21           right, Your Honor.
       22                 THE COURT:     There's no pending question
       23           to which there's an objection, but you just
       24           wanted me to be here for this line of
       25           questioning?
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 50 of
                                      133

                                                                         Page 438
         1                  MS. MCGOVERN:    I believe there might be
         2          a pending question, and I objected to the
         3          pending question, and my objection
         4          specifically was to the extent that the
         5          questions that he's asking about these trust
         6          documents relate to the limited questions
         7          permitted under this deposition for Bitcoin
         8          holdings, we have no objections.
         9                  But to the extent that this is going to
       10           become a line of questioning regarding the
       11           declaration, the trusts, the creation of the
       12           trusts, and all that sort of thing, that
       13           goes outside the scope, and we object to it.
       14                 THE COURT:     Okay.
       15                 MR. FREEDMAN:      Your Honor --
       16                 THE COURT:     How far are you gonna go on
       17           this?
       18                 MR. FREEDMAN:      Your Honor, I mean, I
       19           could start the questioning over or I could
       20           just explain to you my rationale.
       21                 These declarations were produced in
       22           response to a direct court order to identify
       23           his Bitcoin holdings.        And Dr. Wright's
       24           contention is now that he cannot identify
       25           his current Bitcoin holdings.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 51 of
                                      133

                                                                         Page 439
         1                So I think all of these trusts and the
         2          trust documents and everything sworn about
         3          them are fair game as it relates to the
         4          current Bitcoin holdings.
         5                MS. MCGOVERN:      May I respond?
         6                THE COURT:     Yes.
         7                MS. MCGOVERN:      Dr. Wright has never
         8          stated that he cannot provide the
         9          information regarding his current Bitcoin
       10           holdings.     In fact, he stated repeatedly
       11           that the Bitcoin holdings are 820,050.
       12                 What we believe the issue before this
       13           court to be today is the inability, the
       14           impossibility of providing the public
       15           addresses.     That's very different than the
       16           holdings of Bitcoin.
       17                 So to the extent that he's asking about
       18           the holdings of Bitcoin, we believe that
       19           fits within the limited scope of the
       20           deposition.     But beyond that, it does not.
       21                 THE COURT:     Okay.    I'll let you draw
       22           that line where you want.         But I got to tell
       23           you, for the purposes of the show cause
       24           hearing this afternoon, I'm gonna let him
       25           ask all the questions about the trusts, as I
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 52 of
                                      133

                                                                         Page 440
         1          think it is relevant.        So if you want to ask
         2          him --
         3                MS. MCGOVERN:      Oh, of course.
         4                THE COURT:     If you prefer to have him
         5          ask in public at the show cause hearing,
         6          I'll sustain your objection.
         7                MS. MCGOVERN:      Well, to the extent that
         8          the questions are going to be asked once --
         9          I think they're going to be asked once.            But
       10           we understood the deposition and the
       11           evidentiary hearing to be separate and not
       12           repetitive.
       13                 THE COURT:     Understood.      I agree.
       14                 Okay.    So, Mr. Wright -- Mr. -- sorry,
       15           Mr. Freedman, I'm gonna sustain the
       16           objection to the extent that it goes beyond
       17           the general topic of his overall holdings,
       18           but I'm telling you in advance for purposes
       19           of a later hearing today, I am going to
       20           allow questioning about -- the more granular
       21           questions about the specific public
       22           addresses and his ability to access the
       23           public addresses.       So with that, you can
       24           continue the deposition.
       25                 And -- and to be perfectly correct, to
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 53 of
                                      133

                                                                         Page 441
         1          my understanding, this was not a topic that
         2          was attempted to be raised at Dr. Wright's
         3          deposition in London.        And there was an
         4          objection raised which caused my ruling.             So
         5          I'm sustaining the objection for those
         6          reasons.
         7                MR. FREEDMAN:      Your Honor, am I allowed
         8          to ask questions about the declaration
         9          submitted by Dr. Wright?
       10                 THE COURT:     To the extent it's
       11           foundational and it goes to the overall
       12           question of his Bitcoin holdings and Bitcoin
       13           holdings generally, yes.         If you want to get
       14           into the specific questions about the public
       15           addresses and where they are and how they
       16           can accessed, no.
       17                 But yes, you can ask him general
       18           foundation questions.        I believe that's the
       19           declaration.     I don't think Miss McGovern
       20           was objecting to that.
       21                 MR. FREEDMAN:      Okay.    I'm going to
       22           limit my questions, Your Honor, to the
       23           trusts as opposed to the actual public
       24           addresses.     And if Miss McGovern has
       25           objections to the trusts that are holding
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 54 of
                                      133

                                                                         Page 442
         1          those current Bitcoin holdings, then I guess
         2          you'll rule on them as -- as they come.
         3                If that's okay?
         4                THE COURT:     That's why I'm here.
         5                MR. FREEDMAN:      Perfect.     Thank you.
         6                (Plaintiffs' Exhibit 1, May 13, 2019
         7    declaration signed by Dr. Craig Wright was marked for
         8    identification.)
         9    BY MR. FREEDMAN:
       10           Q.    Dr. Wright, this is the May 13th declar-
       11     the 2019 declaration that you signed, which I'm
       12     marking as Plaintiff's Exhibit 1.
       13                 And Dr. Wright, you gave this declaration
       14     based on your personal knowledge; is that correct?
       15           A.    Yes.
       16           Q.    And the statements -- sorry.
       17                 And on your personal knowledge, you swore
       18     the statements made in this declaration are true?
       19           A.    They're true in that it's a very simplified
       20     version of everything.
       21           Q.    Okay.    And you know that your declaration
       22     was submitted to United States District Court?
       23           A.    Yes.
       24           Q.    And it was your intention that the court
       25     should rely on the statements that are made in this
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 55 of
                                      133

                                                                         Page 443
         1    declaration?
         2          A.    It's my declaration as a simplified version
         3    of a complex scenario.
         4          Q.    Dr. Wright, in paragraph 3 of your
         5    declaration, you state that you used your best
         6    efforts to gather certain trust documents.
         7                Do you see that?
         8          A.    Yes.    I'm not the trustee of these trusts.
         9          Q.    And you say specifically that you gathered
       10     trust documents for two trusts, Tulip Trust 1 and
       11     Tulip Trust 2.
       12                 In paragraph 3 do you see that?
       13           A.    Yes.    What were called -- they were both
       14     called Tulip Trusts, so we gave them a one and a two.
       15           Q.    And before we go into the actual Tulip
       16     Trust documents, I just want to make sure we're on
       17     the same page on precisely which documents you're
       18     identifying in your declaration.
       19                 So if you look at paragraph 4 of that
       20     declaration, you'll see that you identify a trust
       21     document dated June 24th, 2011.
       22                 Do you see that?
       23           A.    I would need to look at the document to
       24     make a comment.
       25           Q.    Okay.    Well, maybe I can help you with your
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 56 of
                                      133

                                                                         Page 444
         1    other declaration, Dr. Wright.
         2                  Do you see where you write on paragraph 4,
         3    which is referenced in paragraph 5 of my May 8th,
         4    2019 declaration?
         5            A.    I would need to see the declaration --
         6            Q.    Sure.
         7            A.    -- to make a comment further.
         8            Q.    You know what, I'll just give you the
         9    documents.
       10                   Did you take a look at the documents,
       11     Dr. Wright?
       12           A.      Yes.
       13           Q.      And so, those are the trust documents dated
       14     June 24, 2011; is that right?
       15           A.      The first one is, yes.
       16                   (Plaintiffs' Exhibit 2, E-mail from David
       17     Kleiman to Craig Wright, Bates labeled Defense 2413
       18     through 2415 was marked for identification.)
       19     BY MR. FREEDMAN:
       20           Q.      Okay.   And I'm gonna mark this as -- the
       21     first one as Plaintiff's Exhibit 2.
       22                   And the first one is the one that starts
       23     off from Dave Kleiman to Craig Wright, and it's an
       24     e-mail.      It's Bates labeled Defense 2413 through
       25     2415.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 57 of
                                      133

                                                                         Page 445
         1                Is that correct?
         2          A.    It is page 216.
         3          Q.    You're including this second page
         4    (indicating)?
         5          A.    2416.
         6          Q.    Okay.    So, then, you're stating that --
         7    let's -- let's make sure we're on the same page here.
         8                Your para- -- paragraph 4 says "I attached
         9    to this declaration the trust document dated
       10     June 24th, 2011, which is referenced in paragraph 5
       11     of my May 8th, 2019 declaration."
       12                 You're holding Defense 2413 through 2416.
       13     Is that what you were referencing in your
       14     declaration?
       15           A.    This is a document related to that.            This
       16     isn't the formal trust.        This is what I have.
       17           Q.    But this is what you have from June 24th,
       18     2011, correct?
       19           A.    Yes.    I don't have all of the documents to
       20     do with the setup with the trust.           And this was
       21     actually changed -- this was not to do with the
       22     formal trust itself.       It was to do with the technical
       23     trust that I put around the key fragments.             This was
       24     changed afterwards because I was drunk when I went
       25     over writing this and gave it to Dave.            That's why he
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 58 of
                                      133

                                                                         Page 446
         1    snuck some other lines in there on me.
         2            Q.   Okay.    But this is what you're referencing
         3    in paragraph 4; is that correct?
         4            A.   It is the document I have to do with that.
         5    I don't have everything to do with what became the
         6    Tulip Trust.
         7            Q.   This is what you have?
         8            A.   That is what I have.
         9            Q.   And it's an authentic?
       10           A.     Yes.
       11           Q.     Okay.    So the first page of this document,
       12     2413, this is a copy of an e-mail from Dave Kleiman
       13     to you; is that correct?
       14           A.     That is my understanding.
       15           Q.     And it was written on or about June 24th,
       16     2011?
       17           A.     I had actually sent the original version to
       18     Dave a little bit before that.          And after badgering
       19     Dave, he sent it back on that date.           When I wrote it,
       20     I had drunk four bottles of wine.
       21           Q.     You wrote to Dave "Craig, I think you were
       22     mad, and this is risky, but I believe in what we were
       23     trying to do"?
       24           A.     No.    That is an e-mail.      That is not the
       25     other document.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 59 of
                                      133

                                                                         Page 447
         1          Q.    So let's make sure we're on the same page.
         2                Document 2413 --
         3          A.    Yes.
         4          Q.    -- that first page only, is an e-mail from
         5    Dave Kleiman to you?
         6          A.    That is the appearance of what it is, yes.
         7          Q.    Okay.    And it was written on June -- on or
         8    about June 24th, 2011?
         9          A.    Yes.
       10           Q.    And you recall receiving this e-mail on or
       11     about June 24th, 2011?
       12           A.    Yes.
       13           Q.    Okay.    Dr. Wright, in discovery, we
       14     received this as a scan of a paper printout.             We also
       15     received it as a pdf file, but we did not receive it
       16     as an actual e-mail file.
       17                 Can you explain why that is?
       18           A.    When I was outed in December 2015 as
       19     Satoshi, I tried to remove all evidence of who I was.
       20     I did my best to wipe out all of my social media.               I
       21     did my best to wipe out my e-mails and any other
       22     record that would tie me to being Satoshi Nakamoto.
       23           Q.    So you kept only a paper copy; is that
       24     correct?
       25           A.    No, I did not.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 60 of
                                      133

                                                                         Page 448
         1                MS. MCGOVERN:      Object.    I'm gonna
         2          object to the line of questioning.           We
         3          actually produced this document in e-mail
         4          form.    And we have produced the ESI of this
         5          document.
         6                MR. FREEDMAN:      When did you make that
         7          production?
         8                THE COURT:     I'll overrule the
         9          objection.
       10     BY MR. FREEDMAN:
       11           Q.    Okay.    So, Dr. Wright --
       12                 MS. MCGOVERN:      My objection was simply
       13           to the extent that you're asking the witness
       14           the actual discovery production.           I want to
       15           clarify for the record, that is, in fact,
       16           been produced.
       17                 MR. FREEDMAN:      What is the Bates label
       18           of that production?
       19                 MS. MCGOVERN:      I don't have it on the
       20           top of my head.
       21     BY MR. FREEDMAN:
       22           Q.    So, Dr. Wright, presumably you received
       23     this on or about June 24th, 2011.           You turn it into a
       24     pdf on or -- at some point?
       25           A.    No.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 61 of
                                      133

                                                                         Page 449
         1          Q.     You never turned this document into a pdf?
         2          A.     That is not what I said.        I cannot say
         3    whether I did or didn't.        The records and files did
         4    not come from my records.        In -- after we moved to
         5    the UK and the Australian companies were shut down,
         6    we received all of the company files and hard drives
         7    from ex-employees of the companies.           Those documents
         8    were in unopened boxes until my lawyers were handed
         9    them, and I did not know what was still there.
       10           Q.    So, Doctor, if you look at this e-mail,
       11     you'll see it comes with three attachments:             Tulip
       12     Trust.pdf.asc, Tulip Trust.pdf.tar.asc, and Tulip
       13     Trust.pdf.
       14                 Do you see those?
       15           A.    I do.
       16           Q.    And were the pages Defense 2414, 2415, and
       17     2416 any of the attachments that are referenced in
       18     that e-mail?
       19           A.    I couldn't exactly say without looking at
       20     it forensically, but they appear to be what was
       21     there, from my recollection.
       22           Q.    What were the other attachments, the other
       23     two attachments?
       24           A.    Sorry.    What do you mean "the other two" --
       25           Q.    Okay.    Let's just look at document.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 62 of
                                      133

                                                                         Page 450
         1                 Tulip Trust.pdf.asc, do you know what that
         2    is?
         3            A.   That's a digital signature file.
         4            Q.   So that's 2416?
         5            A.   That is what it would appear to be.
         6            Q.   Okay.   And then Tulip Trust.pdf.tar.asc,
         7    what is that?
         8            A.   That is a -- tar file's like a eunuch's
         9    version of a zip file.        It's not compressed, but what
       10     happens is, everything in a directory is compiled
       11     into a single format, and then that is a signed
       12     version of that.      So that's created --
       13           Q.     So what was compiled in that zip file?
       14           A.     It's not actually a zip file.         It's a tar
       15     file.
       16           Q.     What is compiled in that tar file?
       17           A.     Off the top of my head, I would not have a
       18     -- I can't say.
       19           Q.     Okay.   Was this encrypted file with the
       20     Bitcoin keys that was --
       21           A.     No.
       22           Q.     Okay.   And Tulip Trust.pdf, what was that?
       23           A.     I believe that would be the next document.
       24           Q.     2414 and 2415?
       25           A.     Yes.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 63 of
                                      133

                                                                         Page 451
         1          Q.    Okay.    So, Dr. Wright, let's go back to
         2    your paragraph 4 of your declaration.
         3                You say in paragraph 4 that this June 24th,
         4    2011 is a trust document.
         5                Do you see that?
         6          A.    Yes.
         7          Q.    And you say it's referenced in your May 8th
         8    declaration.     Do you see that?
         9          A.    I don't have the May -- the other document.
       10     Sorry.
       11                 MR. FREEDMAN:      Hold on.
       12                 (Plaintiffs' Exhibit 3, Document Bates
       13     labeled 2416 was marked for identification.)
       14                 MR. FREEDMAN:      And just so the record
       15           is clear, 2413 through 2415 is Plaintiff's
       16           Exhibit 2.     2416 is Plaintiff's Exhibit 3.
       17           And now I've just handed Dr. Wright his
       18           May 13th [sic] declaration, which is gonna
       19           be Plaintiff's Exhibit 4.
       20                 (Plaintiffs' Exhibit 4, Dr. Wright's May
       21     8th declaration was marked for identification.)
       22     BY MR. FREEDMAN:
       23           Q.    All right.     Dr. Wright, this declaration
       24     and all the statements made in it are based on your
       25     personal knowledge?
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 64 of
                                      133

                                                                         Page 452
         1          A.    Yes.
         2          Q.    And based on your personal knowledge, you
         3    swear that all the statements in this declaration are
         4    true; is that right?
         5          A.    They're simplified.        And the full truth is,
         6    thus, more complex.       The trust owns companies.         The
         7    companies own other structures.          And there's a
         8    difference between Bitcoin and Bitcoin.            Bitcoin
         9    refers to both the network and individual holdings as
       10     assets.
       11                 There are multiple -- unfortunately,
       12     Bitcoin is used in many ways.          It's a problem that I
       13     have with how I name things.         So when you say the
       14     Bitcoin, it can refer to Bitcoin, the network;
       15     Bitcoin, the software; Bitcoin, the node; Bitcoin,
       16     the implementation, and Bitcoin as the actual unit of
       17     account.
       18           Q.    Dr. Wright, do you see that first paragraph
       19     "I, Craig Wright, declare under penalty of perjury
       20     under the laws of the United States of America that
       21     the following is true and correct"?
       22           A.    Yes.
       23           Q.    And do you see on the last page of that
       24     document, on page 4 "I declare that the foregoing is
       25     true and correct under penalty of perjury and in
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 65 of
                                      133

                                                                         Page 453
         1    accordance with the laws of the United States of
         2    America."
         3                 This sworn declaration was signed in London
         4    on May 8th, 2019, and then your signature appears at
         5    the bottom?
         6            A.   Yes.
         7            Q.   So this declaration is true and correct,
         8    Dr. Wright?
         9            A.   Once again, there is a level of the truth.
       10     I can say this is true, in that it captures an
       11     overall simplified version of everything, and I can
       12     explain everything in further details.            It's like
       13     saying I own a white car.        Then I can explain
       14     further.     I own a white car with this VIN number.            I
       15     own a white car with this particular engine.             I own a
       16     white car of this make.        I own a white car of this
       17     year.
       18                  MS. MCGOVERN:     Dr. Wright, please just
       19           listen to the question and answer to the
       20           best of your ability.        He's simply asking
       21           whether this declaration is something that
       22           you've attested to.
       23                  THE WITNESS:     This declaration is
       24           something I've attested to.         If I go off
       25           track, I apologize.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 66 of
                                      133

                                                                         Page 454
         1                I'm very binary, Your Honor, and when
         2          questions aren't fully what I would say is
         3          correct, I -- I'm a bit strange that way.
         4                THE COURT:     Let me just -- let me just
         5          explain this way, Dr. Wright, you have an
         6          excellent lawyer sitting on both sides of
         7          you there.     Their job is object to the
         8          question.     If they think the question is not
         9          fair or you can't fairly answer the
       10           question, they will lodge an objection, and
       11           I'll rule on that.       If they don't object,
       12           answer the question to the best of your
       13           ability.    Okay?
       14                 THE WITNESS:      Yes, Your Honor.
       15                 THE COURT:     All right.     Thank you.
       16     BY MR. FREEDMAN:
       17           Q.    Dr. Wright, it was your intention the
       18     court's relying on the statements made in this
       19     declaration?
       20           A.    I said a basic overview of what the trust
       21     structure was that then owned other things.             I didn't
       22     go into the holdings of each trust, no.
       23           Q.    But you expected the court to rely on your
       24     basic overview; is that correct?
       25           A.    I'm not sure what you mean by "rely on."
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 67 of
                                      133

                                                                         Page 455
         1          Q.    All right.     Dr. Wright, can you look at
         2    paragraph 5 of your declaration?
         3          A.    Which one?
         4          Q.    The May 8th declaration, Plaintiff's
         5    Exhibit 4.
         6          A.    Yes.
         7          Q.    You say in June of 2011 you "took steps to
         8    consolidate the Bitcoin that I mined with Bitcoin
         9    that I acquired and other assets."
       10           A.    Yes.
       11           Q.    And then you say that in 2 -- October
       12     of 2012, the formal trust -- excuse me, a formal
       13     trust document was executed.
       14           A.    Yes.
       15           Q.    So when you say that -- sorry, Dr. Wright.
       16     Let me pull this back up here.          Okay.
       17                 So in October of 2012, you executed a
       18     formal trust document.        And I want to hand you -- is
       19     this the document that you executed -- the formal
       20     trust document you executed in October of 2012 --
       21     sorry, that was executed in October of 2012?
       22           A.    This is not the trust document I did.            This
       23     is companies involve- -- that I was involved with.
       24           Q.    Dr. Wright, if you can switch back to
       25     Plaintiff's Exhibit 1, which is your May 13th
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 68 of
                                      133

                                                                         Page 456
         1    declaration.
         2            A.   Yes.
         3            Q.   Can you take a look at paragraph 5 of it
         4    for me.
         5            A.   Yes.
         6            Q.   What document are you referring to when you
         7    say "I attach to this declaration the trust document
         8    dated October 23rd, 2012, which is referenced in
         9    paragraph 5 of my May 8th, 2019 declaration as two of
       10     Trust 1."
       11           A.     It's quite possible this document that I
       12     was given.
       13           Q.     Dr. Wright, you swore this is true based on
       14     your personal knowledge.
       15                  What do you mean "it's quite possibly"?
       16           A.     There is another document from the next day
       17     that was also issued that I signed.
       18           Q.     Dr. Wright, I think you're referring to
       19     paragraph 6 of the May 13th -- of the May 13th
       20     declaration, which says "I attach this document, the
       21     trust document -- I attach to this -- sorry.             Strike
       22     that.
       23                  "I attach to this declaration the trust
       24     document for Tulip Trust 2, which is dated
       25     October 24, 2012 and is referenced in paragraph 18 of
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 69 of
                                      133

                                                                         Page 457
         1    my May 8th, 2019 declaration."
         2                So, going back to paragraph 5 that
         3    identifies an October 23rd, 2012 date as Plaintiff's
         4    Exhibit -- what are we up to here -- 5, Plaintiff's
         5    Exhibit 5 --
         6                MS. MCGOVERN:      Which is it?
         7                MR. FREEDMAN:      The one that starts of
         8          "Deed of trust between."         Bates No.
         9          Defense 50985 through 50989.
       10                 (Plaintiffs' Exhibit 5, Document that
       11     starts off "Deed of Trust between," Bates labeled
       12     Defense 50985 through 50989 was marked for
       13     identification.)
       14     BY MR. FREEDMAN:
       15           Q.    Is Plaintiff's Exhibit 5 the October 23rd,
       16     2012 trust document referenced in paragraph 5 of your
       17     May 13th declaration?
       18           A.    I did not create the document, and I did
       19     not sign it.
       20                 MS. MCGOVERN:      Answer the -- just
       21           listen to the question.        He's asking whether
       22           that -- this agreement is the agreement
       23           that's referenced in your declaration.
       24           That's the question.
       25                 THE WITNESS:      To the best of my
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 70 of
                                      133

                                                                           Page 458
         1          knowledge, yes.
         2    BY MR. FREEDMAN:
         3          Q.     Who created this document?
         4          A.     I don't actually know.       I know people in
         5    Abacus, who are running blind holdings for me, that
         6    they would have the bearer shares certificates, et
         7    cetera.     It would be one of them, I would say.
         8          Q.     So -- but you received a copy of this fully
         9    executed sometime around October 23rd, 2012; is that
       10     correct?
       11           A.     I don't know when it was received.
       12           Q.     It was executed in October 2012.          You
       13     received it sometime thereafter?
       14           A.     It was received and in the trust files
       15     after.
       16           Q.     Okay.   When did you first get a copy of
       17     this document?
       18           A.     I don't know.     I -- my lawyers received all
       19     of the sealed boxes of files.          All of this was in
       20     there.     I hadn't touched any of that for years.
       21           Q.     So you put all of your Bitcoin in a trust,
       22     but you never even looked at the trust document?
       23           A.     No, I didn't put all of my Bitcoin in the
       24     trust.     That's a misrepresentation.        I put all of my
       25     intellect property.       My intellect property included
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 71 of
                                      133

                                                                           Page 459
         1    the algorithms that would initially have my mined
         2    Bitcoins included.
         3          Q.     Dr. Wright, can you go back to your --
         4    Plaintiff's Exhibit 4.        It is your May 8th
         5    declaration.
         6          A.     Yes.
         7          Q.     If you look on the first page, paragraph 4,
         8    "I mined Bitcoin."
         9                 And here you're talking about the unit of
       10     exchange, correct?
       11           A.     Which --
       12                  MS. MCGOVERN:     I'm sorry.     Where are
       13           you?
       14                  MR. FREEDMAN:     We're on paragraph --
       15           Plaintiff's Exhibit 4, paragraph 4 of the
       16           May 8th declaration.
       17                  THE WITNESS:     It's this one.
       18                  MS. MCGOVERN:     So this is four.       Yes,
       19           we have it in front of us.
       20     BY MR. FREEDMAN:
       21           Q.     Paragraph 4 says "I mined Bitcoin."
       22                  And here Bitcoin is a reference to the
       23     actual unit of exchange; is that correct?
       24           A.     No.    It's the ledger in process.
       25           Q.     Okay.    What I, as a layman would refer to
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 72 of
                                      133

                                                                         Page 460
         1    as a Bitcoin and that I could then send to one public
         2    address to another, I'm gonna call that the unit of
         3    exchange.
         4                Is that okay?
         5          A.    No.
         6          Q.    What would you like me to refer to that as?
         7          A.    That's a totally wrong misrepresentation of
         8    how Bitcoin works.
         9          Q.    Just give me the name you want me to refer
       10     to it as, Dr. Wright.
       11                 MS. MCGOVERN:      Please let Dr. Wright
       12           explain his answer, Mr. Freedman.
       13                 THE WITNESS:      When I created Bitcoin,
       14           it was created as a digital cash system.
       15           Each individual note was effectively a
       16           cash-based coin with a unique serial number.
       17           Each individual serial number was designed
       18           to be used once, only once, and never
       19           re-used.    There are two to the 256 bits
       20           minus one of information for keys.
       21                 The amount there is approximately such
       22           that if you were to create the key 1 billion
       23           times a second, there would be enough for
       24           every atom in the known universe to have one
       25           for a hundred trillion years, which exceeds
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 73 of
                                      133

                                                                         Page 461
         1          the length of the universe; thus, it's a
         2          system not of bank accounts, but of
         3          individual keys.
         4                That was later subverted in 2011 and
         5          after I left.      And the introduction of
         6          things like Pay-to-Script hash and other
         7          things that I didn't want in Bitcoin have
         8          changed the nature of what happens.
         9                There are no actual addresses the way
       10           that you are saying that addresses now exist
       11           when I created Bitcoin.        It is a public
       12           ledger that records and maps double
       13           spending.     So there is a ledger entry to map
       14           the key and script associated with the
       15           mining of Bitcoin.
       16     BY MR. FREEDMAN:
       17           Q.    Dr. Wright, in 2011 did you transfer all of
       18     your Bitcoin into a blind trust?
       19           A.    I transferred my intellectual property,
       20     which includes Bitcoin.        Bitcoin being the nature of
       21     the network, the nature of the software, the nature
       22     of the nodes.
       23           Q.    All of it?
       24           A.    I transferred all of the original mined
       25     Bitcoin, if that's what you're asking, all of the
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 74 of
                                      133

                                                                         Page 462
         1    ledger entries.      Because what I transferred was
         2    software that wasn't public.         That, basically, is a
         3    system that was designed so that you could have a
         4    split-key technology, some of which are now patented,
         5    allowing you to have a head office, who could spend,
         6    and individual branches that would be able to receive
         7    money, and it would calculate the entries in the
         8    ledger and the coin.
         9                So when you were actually doing the mining
       10     or validation of process, each node would calculate
       11     an address based on a distributed SEED algorithm.
       12     That distributed SEED algorithm was known and
       13     distributed so that each node to calculate what it
       14     was mining to without any knowledge of the secret
       15     keys associated with that.
       16           Q.    Dr. Wright, when you referred to "I mined
       17     Bitcoin" --
       18           A.    Yes.
       19           Q.    -- the way I view that word is, I -- and
       20     this is going to be very dumb down for you.             But I
       21     guess the correct number -- the Bitcoin protocol
       22     tells me I've got the right number.           I then update
       23     the public ledger, and then the protocol awards me
       24     with new Bitcoin.
       25                 Are you -- are you familiar with what I'm
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 75 of
                                      133

                                                                         Page 463
         1    saying even though it's not 100 percent technically
         2    accurate?    Do -- do you understand my --
         3          A.    I would say it's about .01 percent
         4    technically accurate.
         5          Q.    But you understand it?
         6          A.    I would understand that you're incorrectly
         7    saying how Bitcoin works --
         8          Q.    Okay.    So --
         9          A.    -- and it has no relevance to what I was
       10     doing.
       11           Q.    So that mining reward --
       12           A.    I would say 21,000,000 minus .0000004
       13     Bitcoin or Satoshi exists already and are
       14     distributed.
       15           Q.    Dr. -- Dr. Wright, in these trust documents
       16     you identify a sum of 1,100,111 Bitcoin and eight
       17     and, I think, 24,000 Bitcoin.
       18                 What were you referring to?
       19           A.    825,050.
       20           Q.    What were you referring to when you said
       21     "Bitcoin," when you said that?          What is that sum?
       22           A.    That sum is the initial Bitcoin that my
       23     machines mined between January 2009 and August 2010.
       24           Q.    And if you sent me one of those, what would
       25     you have sent me?      So, now, take off 1,100,111.          You
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 76 of
                                      133

                                                                         Page 464
         1    send me one.        You have 1,100,110.
         2                 What do I now have?
         3            A.   One particular coin would then be moved as
         4    a new ledger entry.       That ledger entry would take a
         5    coin-based mined coin, which is validated on the
         6    ledger, and it would pay to a new address as changed
         7    to myself.     That new address would be one or more
         8    keys or other scripts that would pay me 49 Bitcoin,
         9    as you say, or Satoshi, and multiplied by the
       10     relevant number, because it's an integer, plus one of
       11     the unit that people call Bitcoin to yourself.
       12           Q.     So that unit that people call Bitcoin that
       13     you sent me one of, Satoshi multiplied by the
       14     relevant number, I'm gonna refer to it as coin.
       15     Okay?
       16           A.     Yes.
       17           Q.     All right.    So let's get back, Dr. Wright.
       18                  So, Dr. Wright, in 2011, did you transfer
       19     all of your coin, as I've just defined it, into a
       20     blind trust?
       21           A.     What I actually did was, I transferred the
       22     algorithms and software that I had used, the
       23     nonpublic version of Bitcoin that I was working on,
       24     into an encrypted file.        That encrypted file was
       25     then -- basically the key was split so that other
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 77 of
                                      133

                                                                         Page 465
         1    people could have it.
         2                 I created a system so that I had both legal
         3    and technical controls.        The legal system was as a
         4    wrapper to ensure tax laws and other things were met.
         5    The technical controls were, therefore, so that I
         6    could basically, hand on heart, say I do not have
         7    control of any of these assets.
         8          Q.     And is Plaintiff's Exhibit 5, the Deed of
         9    Trust document, what you referred in your declaration
       10     as Tulip Trust 1, is this part of that scheme to take
       11     the coin out of your control?
       12           A.    This was after that had occurred.           The coin
       13     was out of my control in 2011.          This is more of a
       14     legal structure that was set up.          This was not with
       15     me.   This was between the companies.          I had
       16     instructed people to take me off all the companies
       17     and remove all of that information so that I wasn't
       18     there anymore.
       19           Q.    So the coin left your possession by virtue
       20     of -- your control, by virtue of Plaintiff's
       21     Exhibit 2?
       22           A.    No.
       23           Q.    Do you have Plaintiff's Exhibit 2 in front
       24     of you?    Let me try to simplify that, actually.            I'll
       25     strike the last question.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 78 of
                                      133

                                                                          Page 466
         1                 The coin left your possession when you
         2    transferred it to Dave Kleiman?
         3            A.   No.
         4                 MS. MCGOVERN:     Your Honor, I'm gonna to
         5            object.    I think that the limited purpose
         6            for the scope of the deposition was to
         7            identify Dr. Wright's Bitcoin holdings.          And
         8            these details go towards ownership, control,
         9            et cetera, which we're gonna be covering
       10           this afternoon.
       11                  THE COURT:    I'll sustain that
       12           objection.
       13     BY MR. FREEDMAN:
       14           Q.     Dr. Wright, how much Bitcoin or -- sorry.
       15     How much coin did you own -- all right.            Let me
       16     strike that.
       17                  How much coin did you control on June 25th,
       18     2011?
       19           A.     None.
       20           Q.     How much coin did you control -- how much
       21     Bitcoin did you control on -- how much coin did you
       22     control on June 9th, 2011?
       23           A.     None.
       24           Q.     How much coin did you control on June 8th,
       25     2011?
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 79 of
                                      133

                                                                         Page 467
         1          A.    None.
         2          Q.    Dr. Wright, can you go to Plaintiffs'
         3    Exhibit 5 for me, and go to Bates No. 50986.
         4          A.    Yes.
         5          Q.    And then if you go down to the second
         6    number three, not the first.         The one on the bottom
         7    of the page.
         8          A.    Yes.
         9          Q.    Do you see where it says "All Bitcoin and
       10     associated ledger assets transferred into Tulip
       11     Trading, Ltd. by Mr. David Kleiman on Friday, 10th of
       12     June, 2011" -- and this is the important part --
       13     "following transfer to Mr. Kleiman from Dr. Wright on
       14     the 9th June 2011"?
       15           A.    That is basically referring to the fact
       16     that I had an encrypted file.          And there were two
       17     different aspects of this:         One is the encrypted file
       18     over all of my assets.        I created the encrypted file
       19     in May, which was the technical part of the solution.
       20                 In May of 2011, which I discovered because
       21     my wife didn't leave Facebook, she didn't even
       22     realize she had it, that while actually drunk after a
       23     ATO hearing, I had posted what I was going to do
       24     publicly.
       25           Q.    So if you go back to Plaintiffs'
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 80 of
                                      133

                                                                         Page 468
         1    Exhibit 2 --
         2            A.   Yes.
         3            Q.   -- and you look at Defense 2414 and 2415,
         4    is this memorializing the technical part of the trust
         5    that you created, that you created in May 2011?
         6                 MS. MCGOVERN:     I'm sorry.     Can you
         7            repeat the question.
         8    BY MR. FREEDMAN:
         9            Q.   Yes.   Let me just rephrase it.
       10                  Dr. Wright, you created the technical
       11     solution to take the Bitcoin out of your control in
       12     May of 2011; is that correct?
       13           A.     The Bitcoin that you were saying as
       14     mined --
       15           Q.     All right.    Coin.    Let me refer to coin.        I
       16     apologize.     It's a bad question.
       17           A.     The -- the coin that you were saying were
       18     mined, that was actually part of the software
       19     process.     So the two things:      Coin that I mined
       20     between 2009 and 2010 was taken out of my control.
       21     The other aspect was Bitcoin I later purchased in
       22     2011.
       23           Q.     When in 2011 did you purchase Bitcoin --
       24     coin?
       25           A.     Between May and June 2011.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 81 of
                                      133

                                                                         Page 469
         1          Q.    How much did you purchase?
         2          A.    I purchased what was -- I had planned to
         3    purchase a little over one million Bitcoin.             I had
         4    money on Liberty Reserve from gaming operations and
         5    sports-book operations.        That was around
         6    30 million U.S. dollars.        That $30 million was
         7    transferred into Bitcoin.        The market, at the time,
         8    was very illiquid, and I didn't realize exactly how
         9    much it would impact the market.
       10                 And so I caused a price spike when I bought
       11     this, a significant one.        The price of Bitcoin
       12     temporarily went from cents to about $30 and then
       13     dropped back down again.        And I was not able to
       14     purchase all of the Bitcoin that I had planned.
       15           Q.    How much Bitcoin -- how much coin did you
       16     purchase?
       17           A.    Somewhere between 650 and 700,000.
       18           Q.    And where is that coin?
       19           A.    Some of it was spent in corporations that I
       20     was funding, and the last amount -- there's a little
       21     over 100,000 Bitcoin that should remain nominally in
       22     my name.    When a company that was helping manage it,
       23     the principals of that company, called HySecure,
       24     were arrested here in Florida a few years ago for
       25     money laundering and extortion and a few other
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 82 of
                                      133

                                                                         Page 470
         1    things.
         2                 When the principals of HySecure were
         3    arrested, the person who was managing that, a Rosella
         4    Di Grazia, fled.       The last I had tracked her is
         5    somewhere in Belize.
         6          Q.     So in 2011 you purchased between 650 to
         7    700,000 coin?
         8          A.     Yes.
         9          Q.     Subsequently spent all but a hundred
       10     thousand of that coin?
       11           A.     Yes.
       12           Q.     That remains under the control of a woman
       13     you can't locate?
       14           A.     Yes.
       15           Q.     That coin is not addressed at all in the
       16     Tulip Trust documents you identified in your
       17     declaration; is that correct?
       18           A.     No.    That is the only one Dave ever knew
       19     about.     Dave did not know anything about how many
       20     mined Bitcoin I had, as coin, you say.            Dave had no
       21     knowledge of what I was doing mining Bitcoin.              He had
       22     knowledge later on when he helped me clean up and
       23     stop being Satoshi.
       24           Q.     So if you look at 2414, that's Plaintiffs'
       25     Exhibit 2.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 83 of
                                      133

                                                                         Page 471
         1          A.    Yes.
         2          Q.    And if you look about a quarter of the way
         3    down the page, "I acknowledge I, Dave Kleiman, have
         4    received 1,100,111 Bitcoin from Craig Wright."
         5          A.    Yes.
         6          Q.    What is that?
         7          A.    We had everything set up as rights to
         8    Bitcoin.    Initially Liberty Reserve were holding and
         9    then later principals from HySecure were holding.
       10     The tax office in Australia knows all about this.               It
       11     was constructed so that Bitcoin would not come into
       12     Australia because there was GST implications and
       13     other tax implications at the time.
       14                 I constructed a scenario where I could
       15     spend Bitcoin I purchased overseas without bringing
       16     it into Australia, which we significantly -- well,
       17     wrapped in a derivative that we called rights to
       18     Bitcoin.    I ended up having to go before the GAAR
       19     panel, which is the General Anti-Avoidance Review
       20     panel because the tax office argued that the creation
       21     of rights to Bitcoin was effectively a tax-avoidance
       22     scheme.    I won that, even though the tax office
       23     didn't agree, because effectively I didn't bring any
       24     of the Bitcoin itself into Australia without paying
       25     the GST, et cetera.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 84 of
                                      133

                                                                         Page 472
         1                When I did bring some into Australia, I
         2    filed a -- I can't remember the exact name of it, but
         3    it's a -- a special process where they do a full
         4    review.    And then I took it -- it went to Canberra
         5    and court -- C-A-N-B-E-R-R-A -- an Australian capital
         6    territory, like Washington, D.C. here now.
         7          Q.    Dr. Wright, so I make this questioning --
         8    line of questioning easier, I ask you to put
         9    Plaintiff's Exhibit 4 and Plaintiff's Exhibit 1 in
       10     front of you.      These are the May 8th and May 13th
       11     declarations that you've sworn are true.            Let me know
       12     when you've got them in front of you.
       13           A.    Four and which one?
       14           Q.    One.
       15           A.    Which one's one?
       16           Q.    There are two declarations.
       17           A.    Which one's one again?
       18           Q.    One is your May 13th declaration, and four
       19     is your May 8th declaration.
       20           A.    Okay.
       21                 THE WITNESS:      Is that one?
       22                 MS. MCGOVERN:      This is, I guess, one.
       23                 THE WITNESS:      Can you write one on that
       24           for me, please?
       25                 MS. MCGOVERN:      Yes.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 85 of
                                      133

                                                                         Page 473
         1                THE WITNESS:      Thank you.
         2                MS. MCGOVERN:      And four?
         3                MR. FREEDMAN:      Four.
         4                THE WITNESS:      I have four and one.
         5    BY MR. FREEDMAN:
         6          Q.    Okay.    Let's start at four.
         7                In paragraph 4 you wrote "I mined Bitcoin
         8    during the years 2009 and 2010."
         9                Do you see that?
       10           A.    Yes.
       11           Q.    Okay.    That's referring to coin, as we've
       12     come to understand it.
       13                 Now, look at paragraph 5 -- sorry.
       14                 That's referring to coin?         You mined coin,
       15     as we've now defined word "coin"?
       16           A.    I ran Bitcoin, but it's still a very
       17     simplified way the way you're describing it.             No, I
       18     didn't mine Bitcoin the way anyone else mined Bitcoin
       19     at the time.
       20           Q.    But it resulted in coin appearing under
       21     your possession, as I understand the word "coin" to
       22     be?
       23           A.    No, it was not under my possession.            I
       24     mined directly into an algorithm that was owned, and
       25     I had set up the Trust 0133224D, was constructed in
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 86 of
                                      133

                                                                         Page 474
         1    1997 in Panama.      That was -- that is now no longer in
         2    existence.     That trust --
         3                 MS. MCGOVERN:     Dr. Wright, please just
         4          answer the question with respect to the
         5          Bitcoin that you mined in the relevant time
         6          period.      That was the question.
         7    BY MR. FREEDMAN:
         8          Q.     Dr. Wright, you said "I mined Bitcoin
         9    during the years 2009 and 2010," correct?
       10           A.    I was the person employed by Wright
       11     International.      I, for Wright International, acted as
       12     the IT person for my company and ran the computers
       13     that created the ledger; and thus, straight into the
       14     company that was owned by the trust, created Bitcoin.
       15           Q.    And that trust, then, created the coin that
       16     you mined?
       17           A.    The trust controlled the company, and the
       18     company had ownership of the coin.
       19           Q.    The trust -- okay.
       20                 Now, go to paragraph 5 of that same
       21     exhibit.    That's Plaintiffs' Exhibit 4.
       22                 And in paragraph 5 you say "In June
       23     of 2011 --
       24           A.    Yes.
       25           Q.    -- "I took steps to consolidate the Bitcoin
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 87 of
                                      133

                                                                         Page 475
         1    that I mined" --
         2          A.    Yes.
         3          Q.    -- "with Bitcoin that I acquired" --
         4          A.    Yes.
         5          Q.    -- "and other assets"?
         6          A.    Yes.
         7          Q.    Again, coin.
         8                You consolidated the coin that you mined --
         9          A.    No.
       10           Q.    -- and the coin that you purchased and
       11     other assets?
       12           A.    Again, you're conflating the technical
       13     solution and the legal trust.          In June of 2011, I
       14     took a step to create, over the technical solution I
       15     already had, an over-arching structure that would
       16     encapsulate the ownership from a tax perspective.
       17     Because I was facing bankruptcy at the time, so I
       18     sought to capture all of my companies and all of the
       19     ownership of those assets.
       20           Q.    So on the paragraph 4 declaration, you said
       21     "I mined Bitcoin during the years 2009 and 2010."
       22     We've established already that that was coin that you
       23     mined.
       24                 And then in the fifth paragraph you say "I
       25     took steps to consolidate the Bitcoin that I mined."
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 88 of
                                      133

                                                                         Page 476
         1          A.    Again, you're confusing the fact that I did
         2    an act as an employee of a company I founded.
         3          Q.    Doctor, I'm not asking who did it.           I'm
         4    just asking whether you consolidated it.            I don't
         5    care that it says I or somebody or you were acting
         6    nominally on behalf of a corporation.            I understand
         7    you say that you were now acting on behalf of a
         8    corporation.       I'm trying to get to where these coin
         9    ended up.    So let's just focus on that portion for a
       10     minute.    Okay?
       11                 I mined Bitcoin during the years 2009, 2010
       12     for a corporation.       That resulted in a corporation
       13     and a trust controlling coin, correct?
       14           A.    No.    As I've stated already, the control of
       15     that coin was already in a technical solution.              I
       16     created a legal structure around that technical
       17     solution.
       18           Q.    But what does it mean "I mined Bitcoin
       19     during the years 2009, 2010"?
       20           A.    I mean, between that period, myself, as the
       21     person who was employed by Wright International
       22     Investment, as the principal, acted to run those
       23     machines.    Mining doesn't mean that I personally own
       24     anything.    Right now I have many staff who mined
       25     Bitcoin.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 89 of
                                      133

                                                                         Page 477
         1                MS. MCGOVERN:      Dr. Wright, Mr. Freedman
         2          is simply trying to identify the Bitcoin
         3          that you owned or -- in whatever form,
         4          through trusts or corporations through
         5          December 13th -- I'm sorry, through
         6          December 31st, 2013, which is the relevant
         7          time period.     That's what he's trying to get
         8          to.   So please just answer those questions.
         9                THE WITNESS:      He stated "controlled."
       10           I did not have control.
       11                 MS. MCGOVERN:      I understand.      Just
       12           simply answer his questions with respect to
       13           identifying all of the Bitcoin during the
       14           relevant time period.
       15     BY MR. FREEDMAN:
       16           Q.    Dr. Wright, in paragraph 4 of your
       17     declaration you wrote "I mined Bitcoin during the
       18     years 2009 and 2010."
       19                 Is that true?
       20           A.    Once again, acting for Wright International
       21     Investment, I acted to run the computers that acted
       22     with what you're saying as mining.
       23           Q.    And mining Bitcoin resulted in coin being
       24     created; is that correct?
       25           A.    No.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 90 of
                                      133

                                                                         Page 478
         1          Q.    Resulted in the companies that were mining
         2    obtaining control over coin?
         3          A.    No.
         4          Q.    So you didn't get -- in paragraph 5 --
         5          A.    Twenty-one million minus a few Satoshi
         6    Bitcoin always exist.
         7          Q.    Dr. Wright, there's no pending question.
         8    Please wait for a pending question.
         9                MS. MCGOVERN:      Dr. Wright, please just
       10           answer the question.       And again, if we could
       11           just focus -- Mr. Freedman is simply trying
       12           to identify the Bitcoin.
       13                 THE WITNESS:      His questions were all --
       14                 MS. MCGOVERN:      Not necessarily the
       15           control of the Bitcoin or the ownership of
       16           the Bitcoin.     Simply the Bitcoin.
       17                 THE WITNESS:      It's technically wrong.
       18                 MS. MCGOVERN:      I understand.      Just
       19           listen to the question and attempt to answer
       20           the question.
       21     BY MR. FREEDMAN:
       22           Q.    Dr. Wright, if this trust didn't exist and
       23     this technical mechanism didn't exist and you had
       24     mined all this Bitcoin, you would have access to
       25     billions of dollars; is that correct?
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 91 of
                                      133

                                                                         Page 479
         1            A.   It is not correct.      If I didn't have it, I
         2    would have destroyed it.
         3            Q.   The market refers to an underlying asset
         4    called Bitcoin.
         5                 Do you know what the market refers to when
         6    it says that?
         7            A.   What do you mean by "the market"?          Sorry.
         8            Q.   When I -- if you go -- type into Google
         9    Bitcoin, it will come up with a value.
       10                  Have you seen that?
       11           A.     Do you mean BTC?      That is not Bitcoin.
       12           Q.     BTC.
       13           A.     I have nothing to do with BTC.         It is not
       14     Bitcoin.
       15           Q.     BTC stemmed from what you created in 2009;
       16     is that correct?
       17           A.     BTC is a system designed by a number of
       18     criminals to enable a non-traceable version of Silk
       19     Road.
       20           Q.     Fine.   Dr. Wright, let's look at your
       21     Plaintiffs' Exhibit 2.        Defense 2414.
       22                  Do you see in the quarter of the page, "I,
       23     Dave Kleiman, have received one" --
       24                  MS. MCGOVERN:     One -- one second.
       25                  MR. FREEDMAN:     Oh, sorry.     Go ahead.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 92 of
                                      133

                                                                         Page 480
         1          Tell me when you're there.
         2                MR. BRENNER:      It's the attachment to
         3          the e-mail.
         4                MS. MCGOVERN:      Okay.    This is two.
         5    BY MR. FREEDMAN:
         6          Q.    Dr. Wright, look about the quarter of the
         7    way down, "I, Dave Kleiman, have received 1,100,111
         8    Bitcoin from Craig Wright of                                 --
         9    probably sure I messed that up -- "Bagnoo, New South
       10     Wales, Australia.      At the time of the transfer, this
       11     is valued at 100,000 U.S. dollars."
       12                 What did you transfer?
       13           A.    A key slice.
       14           Q.    So you did not transfer 1,100,000 Bitcoin?
       15           A.    The actual transfer was rights to interact
       16     with an account which basically existed on Liberty
       17     Reserve at the time.
       18           Q.    So when you wrote "Bitcoin" in this
       19     document, you actually meant key slice?
       20           A.    No.   I meant the interaction with the
       21     purchased Bitcoin.       Dave knew about those.        At the
       22     time, they existed on Liberty Reserve.
       23           Q.    Now, you just said, "Bitcoin."
       24                 What did you mean when you said "Bitcoin"?
       25     'Cause I'm not sure what you're referring to anymore.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 93 of
                                      133

                                                                         Page 481
         1          A.     Rights to Bitcoin.      Rights to access on
         2    Liberty Reserve an account-based system and spend, by
         3    contacting a third party, something that was held on
         4    Liberty Reserve.
         5          Q.     What was held on Liberty Reserve?
         6          A.     Rights to Bitcoin.
         7          Q.     What do you mean by "Bitcoin"?
         8          A.     I mean what you would consider coin if it
         9    was transferred back to me.
       10           Q.    So, coin?
       11           A.    No.    Rights to --
       12           Q.    Rights to coin?
       13           A.    Yes.
       14           Q.    Okay.    So what did you mean when you wrote
       15     in -- and let's look at your Exhibit 4, Plaintiffs'
       16     Exhibit 4, your May 8th declaration, paragraph 4 --
       17     when you wrote "I mined Bitcoin during the years 2009
       18     and 2010"?
       19           A.    Again, while working for Wright
       20     International Investments that was owned by a trust
       21     that I had set up years before, I ran computers, and
       22     that created software that then was put into a
       23     technically-locked file.
       24           Q.    And as I understand the word "coin," was
       25     coin somehow controlled by that technically-locked
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 94 of
                                      133

                                                                         Page 482
         1    file?
         2          A.    A file can't control anything.
         3          Q.    Did the file contain the ability to control
         4    the -- the coin?
         5          A.    No.
         6          Q.    If somebody was able to access the file,
         7    would they be able to control the coin?
         8          A.    Yes.
         9          Q.    Okay.    So you mined Bitcoin into that file
       10     between 2009 --
       11           A.    No.
       12           Q.    -- into -- into that software?
       13           A.    Yes.
       14           Q.    -- between 2009 and 2010?
       15           A.    Yes.
       16           Q.    And you created -- when did you -- was that
       17     software -- when you -- strike that.
       18                 Was the software you created to mine the
       19     Bitcoin into originally encrypted with Shamir's
       20     Secret Sharing scheme?
       21                 MS. MCGOVERN:      I'm going to object to
       22           the line of questioning.         I feel that we're
       23           entering into the issue that we're gonna be
       24           discussing at the evidentiary hearing
       25           regarding the Shamir Scheme and the
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 95 of
                                      133

                                                                          Page 483
         1          fragmented keys and access to the addresses.
         2                  We've been discussing the Bitcoin
         3          holdings for a while, but I think this line
         4          of questioning is now going back to my
         5          original objection, which the court
         6          sustained.
         7                  MR. FREEDMAN:    But that's because I
         8          can't talk to your client about Bitcoin in
         9          the abstract and his Bitcoin holdings
       10           because he re- -- he insists on getting
       11           hyper technical on the way that he held
       12           them.    So I have no way to ask him about the
       13           holdings unless we gain -- engage --
       14                 MS. MCGOVERN:      I think the purpose of
       15           the deposition originally was to go to
       16           London and ask Dr. Wright how much coin he
       17           mined through companies, or however it was
       18           done, through December 31st, 2013.           It's a
       19           simple question.
       20                 MR. FREEDMAN:      I'll be happy to ask
       21           that.
       22                 MS. MCGOVERN:      And I think he can
       23           answer that question, and we can move on to
       24           the next category of national-security
       25           objections that we also need to cover by
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 96 of
                                      133

                                                                         Page 484
         1          11:00 o'clock.
         2                  MR. FREEDMAN:    So we just found out
         3          that there -- we just found out that there
         4          is coin and -- that he mined and that there
         5          is coin that he purchased.         And he
         6          controlled all of those before
         7          December 31st, 2013.       We're just trying to
         8          get to the details of what that was.
         9                  THE WITNESS:    No, I did not control
       10           them.
       11                 MS. MCGOVERN:      Please don't -- please
       12           just wait for a pending question,
       13           Dr. Wright.
       14                 Mr. Freedman, we don't agree with that
       15           statement.
       16                 MR. FREEDMAN:      Okay.
       17                 MS. MCGOVERN:      Again, this -- this is a
       18           deposition.     This is a limited deposition
       19           with respect to the holdings.          If the
       20           question simply is all of the bit coin that
       21           was held at any point in time through the
       22           relevant time period, that's a simple
       23           question that can be answered, and we can
       24           move on.
       25                 THE COURT:     I'll sustain the objection
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 97 of
                                      133

                                                                         Page 485
         1          to this level of detail in this hearing.             At
         2          the later hearing, we'll see where we go.
         3                MR. FREEDMAN:      Okay.
         4    BY MR. FREEDMAN:
         5          Q.    Dr. Wright, between the years of 2009 and
         6    2010, how much coin did you mine?
         7          A.    I mined 821,050 coin using software that
         8    was not public, and --
         9                MS. MCGOVERN:      Simply answer the
       10           question.     He simply asked you how much.
       11           Just answer that question.
       12                 THE WITNESS:      There's two parts.
       13                 -- and -- and an amount of around
       14           another hundred to 150 on a laptop, but I
       15           don't have all of those coins.          Most of them
       16           have either been transferred or lost.
       17     BY MR. FREEDMAN:
       18           Q.    Hundred or 150 or a hundred thousand?
       19           A.    100 to 150.     Sorry.     That means blocks, by
       20     the way.
       21           Q.    150 blocks?
       22           A.    Between a hundred and 150 blocks.
       23           Q.    And how many coin does that translate into?
       24           A.    Times 50.
       25           Q.    All right.     Dr. Wright, I'm going to move
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 98 of
                                      133

                                                                         Page 486
         1    to the national-security section, but we may come
         2    back to the -- to the coin -- the coin holdings if we
         3    have time.
         4                Dr. Wright, you participated in
         5    videoconference with Dave Kleiman while you were in
         6    New York City sometime in 2011, correct?
         7          A.    Yes.
         8          Q.    An individual by the name of Gareth
         9    Williams was at that meeting; is that correct?
       10           A.    He wasn't at that meeting.
       11           Q.    Where was Gareth Williams?
       12           A.    He was in the UK.
       13           Q.    He was participated via videoconference?
       14           A.    Well, it was not really videoconference,
       15     but electronic means.
       16           Q.    What were the means?
       17           A.    We used technical solutions that aren't
       18     actually a videoconference.
       19           Q.    Okay.    And it -- is that the same way Dave
       20     Kleiman participated?
       21           A.    Yes.
       22           Q.    And Mr. Williams was in the UK?
       23           A.    Yes.
       24           Q.    You were in New York?
       25           A.    Yes.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 99 of
                                      133

                                                                         Page 487
         1          Q.    Is that correct?
         2          A.    Yes.
         3          Q.    And Dave Kleiman was in Florida?
         4          A.    To the best of my knowledge, yes.
         5          Q.    Where in New York were you?
         6          A.    I don't remember the name of the hotel.
         7          Q.    What was the purpose of your trip?
         8          A.    I was on may way to Venezuela.
         9          Q.    What were you going to do in Venezuela?
       10           A.    I was doing forensic work.
       11           Q.    For who?
       12           A.    I was doing forensic work with a group
       13     associated with ICE.       We were tracking movement of
       14     money associated with FARC and FARCV.
       15           Q.    What is ICE?
       16           A.    ICE is customs enforcement here in the U.S.
       17           Q.    Was there anyone else at the meeting
       18     between you and Mr. Williams and Dave Kleiman?
       19           A.    No.
       20           Q.    How long did the meeting last?
       21           A.    Less than half an hour.
       22           Q.    What was the purpose of the meeting?
       23           A.    I was discussing tracking of SWIFT-based
       24     assets, and Mr. Williams also had -- Mr. Williams had
       25     a theory that a number of Russian oligarchs and
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 100 of
                                       133

                                                                         Page 488
         1    Mr. Clinton had a relationship.
         2          Q.     What -- what was the relationship?
         3          A.     He believed that Putin was funding the
         4    Clintons.
         5          Q.     And how did that involve you?
         6          A.     I helped train Mr. Williams.
         7          Q.     Who -- who was Mr. Williams?
         8          A.     Mr. Williams was formally of mi6.           He was
         9    of GCHQ.     He was an operative involved in the tracing
        10    of monetary funds between different European
        11    countries over SWIFT.
        12          Q.     So was he working for the -- the United
        13    Kingdom Government -- sorry.          Strike that.
        14                 Was he working in his capacity as an agent
        15    for the Untied Kingdom Government when he
        16    participated in this call with you?
        17          A.     Only partially.
        18          Q.     Why do you say "only partially"?
        19          A.     Because he took software that I wrote and
        20    he used it to break into American servers because he
        21    had -- had this bee in his bonnet about the Clintons.
        22          Q.     And why did you involve Dave Kleiman in
        23    that conversation?
        24          A.     I wanted to clean up everything to do with
        25    Satoshi.     Dave was not only my friend, but he's a
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 101 of
                                       133

                                                                         Page 489
         1    forensic expert.       I wanted to ensure that there was
         2    no record of my being Satoshi left.
         3          Q.     What does that -- what does that have to do
         4    with Mr. Williams' theory about the Clintons and
         5    Putin?
         6          A.     Mr. Williams was a little bit like me, in
         7    that when he gets focussed on one thing, he keeps
         8    going back to it.
         9          Q.     I'm -- I still don't understand.
        10                 Can you elaborate what the connection
        11    between your connection to Satoshi and Mr. Williams'
        12    theory about Putin and the Clintons?            I don't
        13    understand the relationship.
        14          A.     Mr. Williams helped me with some of the
        15    nature of SWIFT transfers and monetary transfers with
        16    data around e-gold and other things that were using
        17    to fund crime as well as movements of Russian
        18    Government money.
        19          Q.     And how did that connect to erasing your
        20    connection to Satoshi?
        21          A.     Part of that was to do with the fact that
        22    Bitcoin was created as a system so that people
        23    couldn't bypass controls around things like SWIFT.
        24    Bitcoin was created as a system of money with an
        25    evidentiary trial that could not be bypassed.              It was
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 102 of
                                       133

                                                                         Page 490
         1    designed to be private so that the NSA, who
         2    Mr. Williams had been seconded to, couldn't monitor
         3    everyone's transactions; but people like the State
         4    Department, who would take down individual
         5    transactions and follow these, so that they could do
         6    good old-fashioned policing, so to speak, and analyze
         7    the transactions between individuals, such as in drug
         8    markets or other crimes.
         9            Q.   How did that have to do with you erasing
        10    your connection to Satoshi?
        11          A.     We had a communication before I left to go
        12    to Venezuela, where Dave and Mr. Williams were all on
        13    the line.     Mr. Williams had helped me in the early
        14    days when I was creating Bitcoin.           And no one else,
        15    other than Dave and Mr. Williams, knew at that point
        16    that I was definitively Satoshi or what I've done.
        17          Q.     And when -- what was the date of this call,
        18    video call?
        19          A.     I don't remember the exact date.
        20          Q.     And what did Dave Kleiman say during this
        21    call?
        22          A.     I don't remember his exact talks, but he
        23    was willing to help me because we had been friends a
        24    long time.     He was --
        25          Q.     When -- go ahead.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 103 of
                                       133

                                                                         Page 491
         1          A.     He was willing to help me get rid of all of
         2    the past.
         3          Q.     Was this call the time when Dave found out
         4    you were Satoshi?
         5          A.     No.
         6          Q.     And you made that ask of both Dave Kleiman
         7    and Gareth Williams to help you erase your
         8    connections to Satoshi on that call?
         9          A.     Yes.   I agreed with Gareth that if
        10    Mr. Williams deleted all the records of what I was
        11    doing and helped me, that I would help him with
        12    software that was necessary for some of his
        13    investigations that were outside the scope of his
        14    normal work.
        15          Q.     So you reached an agreement that he would
        16    delete the records of you being Satoshi.             What --
        17    strike that.
        18                 What records did you ask Mr. Williams to
        19    delete?
        20          A.     Communications between myself and him.
        21          Q.     And what were the contents of those --
        22    sorry.     Strike that.
        23                 And the content of those communications
        24    would have revealed you being Satoshi?
        25          A.     Some of them, yes.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 104 of
                                       133

                                                                         Page 492
         1            Q.   What method of communication did you use
         2    with Mr. Williams?
         3            A.   We used the number of encrypted channels,
         4    including things like Cryptcat.
         5            Q.   Did you use Bitmessage?
         6            A.   No.    It didn't exist at that point.
         7            Q.   Was Mr. Williams involved in Bitcoin in any
         8    way beyond helping you -- beyond agreeing to delete
         9    the records of you belonging to Satoshi?
        10          A.     Yes.
        11          Q.     How was Mr. Williams involved?
        12          A.     Mr. Williams was a very good mathematician,
        13    and I used his skill of knowledge in analyzing graph
        14    theory in associated with the creation of Bitcoin and
        15    some of the mining algorithms that I was planning to
        16    implement.
        17          Q.     Dr. Wright, you helped the U.S. Government
        18    build cases and apprehend Viktor Bout?
        19          A.     I was involved with giving evidence or
        20    producing evidence.
        21          Q.     Can you tell me about that a little bit.
        22                 What work did you do in that case?
        23          A.     I created software to break encryption and
        24    to put back doors in systems allowing the capture of
        25    data.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 105 of
                                       133

                                                                         Page 493
         1          Q.     Did the U.S. Government reach out to you
         2    for that help?
         3          A.     No.
         4          Q.     Who reached out to you to provide that
         5    assistance?
         6          A.     I had contacts with people like
         7    Mr. Williams who worked for GCHQ.
         8                 MS. MCGOVERN:     Your Honor, I'm going to
         9          object to this extended line of questioning.
        10          I believe the limited scope of the
        11          deposition at the deposition was for
        12          purposes of identifying individuals involved
        13          or, as the claim -- or, as the Plaintiffs
        14          believed, were involved in the Bitcoin
        15          system.      And this goes beyond that.
        16                 THE COURT:     I'll sustain that
        17          objection.
        18    BY MR. FREEDMAN:
        19          Q.     Dr. Wright, you were also involved --
        20                 THE COURT:     Just to let you know,
        21          Mr. Freedman, you have five minutes left.
        22                 MR. FREEDMAN:     I see.     Can we take a
        23          short break, then?
        24                 THE COURT:     Yeah.
        25                 MR. FREEDMAN:     Thank you.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 106 of
                                       133

                                                                         Page 494
         1                 THE COURT:     Just so the record is
         2          clear, we started at approximately 9:17, and
         3          there was another five-minute break when I
         4          was unavailable.       It's now 11:15.      So I was
         5          gonna give you two extra minutes for
         6          approximately five minutes.          If you want to
         7          take a second and organize yourself, we can
         8          go off the record at this time.
         9                 MR. FREEDMAN:     Yes.    Thank you.     Let's
        10          go off the record.
        11                 VIDEO TECHNICIAN:      Off the record at
        12          11:14.
        13                 (A recess was taken.)
        14                 VIDEO TECHNICIAN:      On the record at
        15          11:21.
        16    BY MR. FREEDMAN:
        17          Q.     Doctor, I'm going to ask you a series of
        18    questions.     In the interest of time, I'm gonna to ask
        19    if you can answer them with a yes or no.
        20                 Sometime on or about June 24th, 2011, did
        21    you transfer 1,100,111 Bitcoin to Dave Kleiman?
        22          A.     No.
        23          Q.     After that transfer, did you own any
        24    Bitcoin?
        25          A.     Yes.
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 107 of
                                       133

                                                                         Page 495
         1          Q.     Did you control any Bitcoin?
         2          A.     Yes.
         3          Q.     Did Dave Kleiman transfer the Bitcoin you
         4    transferred to him in Tulip Trading on or about June
         5    10th, 2011?
         6          A.     I didn't transfer Bitcoin.         I just said
         7    that.
         8          Q.     Did Dave Kleiman transfer any Bitcoin to
         9    Tulip Trading on or about June 10th, 2011?
        10          A.     No.
        11          Q.     Were any Bitcoin then transferred by Tulip
        12    Trading into the trust you called Tulip Trust 1?
        13          A.     Sorry.    Can you repeat that?
        14          Q.     Were any Bitcoin transferred by -- by Tulip
        15    Trading into the trust you called Tulip Trust 1?
        16          A.     No.
        17          Q.     Where are those Bitcoin now?         Oh, sorry.     I
        18    apologize.
        19                 Where are the Bitcoin in Tulip Trust 1 now?
        20          A.     Sorry.    I have to go over which one is
        21    which.
        22                 You mean what we're calling mined coin?
        23          Q.     Yeah.
        24          A.     They are in an encrypted file, is the
        25    simplest way to put it.        The software can generate
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 108 of
                                       133

                                                                          Page 496
         1    all of the private -- the private keys.             The software
         2    is in an encrypted file where different shares are --
         3    are constructed.       Every file has a different Shamir
         4    Secret Scheme.
         5          Q.     Were there a million Bitcoin?
         6          A.     No.
         7          Q.     How many are there now?
         8                 MS. MCGOVERN:     Object to form.
         9                 THE WITNESS:     There were --
        10    BY MR. FREEDMAN:
        11          Q.     Sorry?    How many are there now?
        12                 MS. MCGOVERN:     Object to form.
        13    BY MR. FREEDMAN:
        14          Q.     You can answer.
        15          A.     There has been no difference in the Bitcoin
        16    that my software was engaged in mining.             It is
        17    821,050.
        18          Q.     Did you pay that sum of Bitcoin to the
        19    trustee of Tulip Trust 2?
        20                 MS. MCGOVERN:     Object to form.
        21                 THE WITNESS:     No, I didn't pay
        22          anything.
        23    BY MR. FREEDMAN:
        24          Q.     What is the difference between the
        25    1.1 million Bitcoin in Tulip Trust in the Dave --
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 109 of
                                       133

                                                                         Page 497
         1    sorry.     Strike that.
         2                 What is the difference between the 1.1
         3    Bitcoin referenced in Dave Kleiman's e-mail
         4    attachment and the 821,000 Bitcoin in Tulip Trust 1?
         5          A.     The Bitcoin I was involved in, what you're
         6    saying is, me -- my -- like I'm saying I mined for my
         7    companies, was Tulip Trust 1.          That was between
         8    January 2009 and August 2010.          That is separate to
         9    the Bitcoin that was purchased from Liberty Reserve
        10    and held by other entities at a later date.
        11          Q.     And what is the difference between Tulip
        12    Trust 1 and Tulip Trust 2?
        13          A.     Basically we went through a number of
        14    different structures to put around as legal controls
        15    each of these structures.         The IP and intellectual
        16    property that I had held from my creation of Bitcoin
        17    was held separately to the rights to Bitcoin that I
        18    was holding on the Liberty Reserve and other external
        19    exchanges.
        20          Q.     So the 821,000 Bitcoin you mined is
        21    controlled legally and tech- -- legally by Tulip
        22    Trust 1 and Tulip Trust 2; is that correct?
        23          A.     No.
        24          Q.     It's controlled technologically by Tulip
        25    Trust 1 and legally by Tulip Trust 2?
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 110 of
                                       133

                                                                         Page 498
         1          A.     No.
         2          Q.     Tulip Trust 2 -- in Tulip Trust 2 it says
         3    at paragraph 10 "One key slice will go to each
         4    trustee with three issued to Dr. Wright."
         5                 Why is a legal document discussing key
         6    slices?
         7                 MS. MCGOVERN:     Which -- which exhibit
         8          are you on?
         9                 MR. FREEDMAN:     It's 50986, and it's
        10          Exhibit 5.
        11                 THE WITNESS:     As I stated, this was a
        12          document put together not by myself but by
        13          other parties and needed to be updated and
        14          changed because none of the parties involved
        15          understood what I was actually doing.
        16    BY MR. FREEDMAN:
        17          Q.     What is the amount of Bit- -- what was the
        18    amount of Bitcoin -- what is the most amount of
        19    Bitcoin in Tulip Trust 1?
        20          A.     In Tulip Trust 1, I don't remember, but the
        21    total purchase that ended up resulting was a little
        22    under 700,000.
        23          Q.     What is the most amount of Bitcoin in Tulip
        24    Trust 2?
        25          A.     I'm sorry.     Tulip Trust 1 should -- I got
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 111 of
                                       133

                                                                         Page 499
         1    them the wrong way around.         I apologize.
         2                 The Bitcoin that I, as you said, mined for
         3    my entity, was always, at the end, 821,050.              It --
         4    it's no change.      It's never been spent.         It's never
         5    been moved.     It's never been interacted with.           The
         6    other one that I purchased was a little under
         7    700,000.
         8          Q.     So the million Bitcoin doesn't exist?
         9          A.     No.
        10          Q.     And Dr. Wright, Tulip Trust 1 document and
        11    the Tulip Trust 2 document, when did you obtain
        12    possession of those two documents?
        13          A.     I don't remember.
        14                 MS. MCGOVERN:     I'm going to object to
        15          the question.      Outside the limited scope,
        16          the subject of the deposition.
        17                 THE COURT:     I'll let him answer that
        18          question.
        19                 THE WITNESS:     I don't remember.       I have
        20          company files.      I don't remember when they
        21          were sent to me.
        22                 MR. FREEDMAN:     Okay.    We're going to --
        23          I'm going to end the deposition, but I
        24          reserve the right, obviously with the
        25          court's approval, to move for more time
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 112 of
                                       133

                                                                         Page 500
         1          based on what I perceive to be the extreme
         2          difficulty of getting answers to questions
         3          from Dr. Wright.
         4                 THE COURT:     If that issue is presented
         5          to me, I will allow the other side to be
         6          heard if it is presented.         But for now,
         7          we'll stop the deposition for today.            We
         8          need to let the videographer -- we can go
         9          off the record on the deposition.
        10                 VIDEO TECHNICIAN:      Off the record at
        11          11:28.
        12                 (Signature was not waived.         The
        13          deposition concluded at 11:28 a.m.)
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 113 of
                                       133

                                                                         Page 501
         1                         CERTIFICATE OF OATH
         2
         3    STATE OF FLORIDA
         4    COUNTY OF PALM BEACH
         5
         6
         7             I, the undersigned authority, certify that DR.
         8    CRAIG STEVEN WRIGHT personally appeared before me and
         9    was duly sworn on June 28, 2019.
        10
        11            WITNESS my hand and official seal this 30th day
        12    of June 2019.
        13
        14
        15                                 _______________________
        16                                 DARLINE MARIE WEST
                                           Notary Public
        17
        18
        19    My Commission Expires:
              October 26, 2021
        20    #GG 122085
        21
        22
        23
        24
        25
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 114 of
                                       133

                                                                         Page 502
         1                       REPORTER'S CERTIFICATE
         2
              STATE OF FLORIDA
         3    COUNTY OF PALM BEACH
         4
         5              I, DARLINE MARIE WEST, RPR, certify that I was
         6    authorized to and did stenographically report the
         7    foregoing deposition; and that the transcript is a
         8    true record thereof.
         9
        10            I further certify that I am not a relative,
        11    employee, attorney, or counsel of any of the parties,
        12    nor am I a relative or employee of any of the
        13    parties' attorney or counsel connected with the
        14    action, nor am I financially interested in the
        15    action.
        16
        17            Dated this 30th day of June 2019.
        18
        19
        20
        21                                ________________________
        22                                DARLINE MARIE WEST, RPR
        23
        24
        25
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 115 of
                                       133

                                                                         Page 503
         1                        C E R T I F I C A T E
         2
              STATE OF FLORIDA
         3    COUNTY OF PALM BEACH
         4
         5               I, DR. CRAIG STEVEN WRIGHT, hereby certify
         6    that I have read the foregoing transcript of my
         7    deposition and that the statements contained therein,
         8    together with any additions or corrections made on
         9    the attached Errata Sheet, are true and correct.
        10
        11         Dated this _____ day of _____________, 2019.
        12
        13                         ____________________________
                                      DR. CRAIG STEVEN WRIGHT
        14
        15
        16                 The foregoing certificate was subscribed to
        17    before me this _____ day of __________________, 2019,
        18    by the witness who has produced a
        19    _____________________ as identification and who did
        20    not take an additional oath.
        21
        22
        23    _____________________________
        24    Notary Public
        25    my commission expires:
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 116 of
                                       133

                                                                         Page 504
         1                       E R R A T A     S H E E T
         2    IN RE:     Kleiman, et al. v. Wright
         3    DEPOSITION OF:       DR. CRAIG STEVEN WRIGHT
         4    TAKEN: 06/28/2019
         5    Reported by:      Darline Marie West, RPR, FPR, CLR
         6        DO NOT WRITE ON TRANSCRIPT - ENTER CHANGES HERE
         7    PAGE #      LINE #      CHANGE                   REASON
         8    _____________________________________________________
         9    _____________________________________________________
        10    _____________________________________________________
        11    _____________________________________________________
        12    _____________________________________________________
        13    _____________________________________________________
        14    _____________________________________________________
        15    _____________________________________________________
        16    _____________________________________________________
        17    _____________________________________________________
        18    _____________________________________________________
        19    _____________________________________________________
        20    Please forward the original signed errata sheet to
              this office so that copies may be distributed to all
        21    parties.
        22    Under penalty of perjury, I declare that I have read
              my deposition and that it is true and correct subject
        23    to any changes in form or substance entered here.
        24    DATE:_______
        25    SIGNATURE OF DEPONENT:______________________
Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 117 of
                                       133
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 118 of
                                        133
                                                                                                  Page 2

back 398:20 399:24     404:10 411:1          441:12,12 442:1     blockchain 408:6        490:21 491:3,8
 400:18 413:1          413:24 420:11         450:20 452:8,8,8      413:14 427:5        called 403:20
 446:19 451:1          429:5 432:20          452:12,14,14,15     blocks 485:19,21        408:16 443:13,14
 455:16,24 457:2       436:9 438:1           452:15,15,16          485:22                469:23 471:17
 459:3 464:17          439:12,18 441:18      455:8,8 458:21,23   Boies 390:3,12          479:4 495:12,15
 467:25 469:13         446:22 450:23         459:8,21,22 460:1     397:15              calling 495:22
 481:9 483:4 486:2     493:10                460:8,13 461:7,11   bonnet 488:21         Canada 405:10,11
 489:8 492:24        believed 488:3          461:15,18,20,20     bottles 446:20        Canberra 472:4
background 415:6       493:14                461:25 462:17,21    bottom 453:5 467:6    capacity 488:14
bad 468:16           Belize 470:5            462:24 463:7,13     bought 469:10         capital 472:5
badgering 446:18     belong 412:18           463:16,17,21,22     Boulevard 391:4       capture 475:18
Bagnoo 410:20,21     belonged 412:17         464:8,11,12,23      Bout 492:18             492:24
 410:22 480:9        belonging 492:9         466:7,14,21 467:9   boxes 449:8 458:19    captures 453:10
bailiwick 422:18     beneficiary 421:22      468:11,13,21,23     branches 462:6        car 401:12 453:13
bank 418:23,25         431:19 432:1          469:3,7,11,14,15    breach 413:3            453:14,15,16,16
 419:13 461:2        Bermond 391:15          469:21 470:20,21    break 398:19          card 418:1,8,10,13
bankrupt 433:4         397:5                 471:4,8,11,15,18      436:12 488:20       cards 419:1
bankruptcy 421:6     best 425:16 443:5       471:21,24 473:7       492:23 493:23       care 476:5
 433:21 434:5          447:20,21 453:20      473:16,18,18          494:3               cared 415:23
 475:17                454:12 457:25         474:5,8,14,25       Brenner 390:9         Carol 404:6
based 427:8 435:25     487:4                 475:3,21,25           403:8,8 480:2       case 389:2 397:22
 436:1,5 442:14      beyond 435:18           476:11,18,25        briefly 405:12          407:3,10 492:22
 451:24 452:2          437:14 439:20         477:2,13,17,23      bring 471:23 472:1    cases 492:18
 456:13 462:11         440:16 492:8,8        478:6,12,15,16,16   bringing 471:15       cash 460:14
 500:1                 493:15                478:24 479:4,9,11   brought 417:10        cash-based 460:16
basic 454:20,24      billion 460:22          479:14 480:8,14     BRUCE 391:14          category 483:24
basically 462:2      billions 478:25         480:18,21,23,24     BTC 479:11,12,13      caught 437:9
 464:25 465:6        bills 420:10            481:1,6,7,17          479:15,17           cause 389:21
 467:15 480:16       binary 454:1            482:9,19 483:2,8    build 492:18            439:23 440:5
 497:13              birth 404:7 423:3       483:9 489:22,24     Building 389:11         480:25
basis 432:25           423:12                490:14 492:7,14     business 420:13,17    caused 441:4
Bates 392:18,20,24   bit 395:13 446:18       493:14 494:21,24      427:12,13,20          469:10
 444:17,24 448:17      454:3 484:20          495:1,3,6,8,11,14     428:20 429:3,7,10   cents 469:12
 451:12 457:8,11       489:6 492:21          495:17,19 496:5       429:21 430:4,6,23   certain 443:6
 467:3                 498:17                496:15,18,25        businesses 420:15     certificate 392:5,6
Beach 389:12         Bitcoin 395:22          497:3,4,5,9,16,17   bypass 489:23           392:7 501:1 502:1
 402:21 501:4          408:2,10,13,14        497:20 498:18,19    bypassed 489:25         503:16
 502:3 503:3           409:2,4,5 415:22      498:23 499:2,8                            certificates 458:6
bearer 414:14,17       419:20,24 420:3,5   Bitcoins 408:24                C            certify 501:7 502:5
 414:19 458:6          422:3,17 425:19       459:2               C 389:14 394:1          502:10 503:5
bee 488:21             425:25 426:6,7,8    Bitcoin.org 418:1,4     503:1,1             cetera 407:1 408:14
begins 402:14          426:15,16,18,22     Bitmessage 492:5      calculate 462:7,10      458:7 466:9
behalf 390:2 391:2     426:24 427:1,8,9    bits 460:19             462:13                471:25
 403:20 476:6,7        435:11,14 438:7     Black 404:6           call 423:19 434:16    chairs 394:16
belief 436:1           438:23,25 439:4,9   blind 458:5 461:18      460:2 464:11,12     change 499:4 504:7
believe 395:13,14      439:11,16,18          464:20                488:16 490:17,18    changed 445:21,24
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 119 of
                                        133
                                                                                                  Page 3

  461:8 464:6           485:6,7,23 486:2      469:22,23 474:12     440:24                470:17 474:9
  498:14                486:2 495:22          474:14,17,18       continued 389:15        476:13 477:24
changes 504:6,23      coins 485:15            476:2 499:20         390:25 392:4          478:25 479:1,16
channels 492:3        coin-based 464:5      compiled 450:10,13     403:23                486:6,9 487:1
charge 411:18         come 395:8 398:20       450:16             contract 430:22         497:22 503:9
charities 424:3         399:24 400:18       complete 411:14        431:1,3,5,9,11        504:22
charity 423:22          406:2 434:10        complex 443:3        control 465:7,11,13   corrections 503:8
  424:1                 442:2 449:4           452:6                465:20 466:8,17     counsel 393:2
check 420:21            471:11 473:12       compressed 450:9       466:20,21,22,24       394:15 399:16
Christmastime           479:9 486:1         computers 410:9        468:11,20 470:12      402:25 409:16,17
  405:10              comes 400:16 434:8      410:10 420:10        476:14 477:10         502:11,13
City 486:6              449:11                424:2 474:12         478:2,15 482:2,3    countries 488:11
claim 493:13          comfortable 394:7       477:21 481:21        482:7 484:9 495:1   COUNTY 501:4
clarify 395:11        comfortably 399:1     concerns 398:23      controlled 474:17       502:3 503:3
  448:15                399:5               concluded 500:13       477:9 481:25        course 402:6,6
clean 470:22          coming 398:14         conduct 400:13         484:6 497:21,24       436:22 440:3
  488:24              comment 443:24        confidential 402:5   controlling 476:13    court 389:1 394:3
clear 396:8 451:15      444:7               confirm 397:8        controls 465:3,5        394:25 396:2,6,18
  494:2               commission 501:19     conflating 475:12      489:23 497:14         397:2,6,10,13,23
Clematis 389:11         503:25              confusing 476:1      conversation            398:2,5,13 399:2
  402:20              commonly 422:13       connect 489:19         424:24 425:3          399:3,9 400:13,25
client 483:8          commonwealth          connected 502:13       488:23                401:6,10,16,17,17
Clinton 488:1           407:11,13           connection 417:2     conversations           402:6,8,22 403:12
Clintons 488:4,21     communicated            417:17 489:10,11     422:9                 406:7,14,20 407:4
  489:4,12              434:21                489:20 490:10      conversed 427:25        407:5,7,7,10,11
close 437:18          communication         connections 491:8      428:3                 407:13,15,20,21
closer 401:23           434:11 490:11       consider 422:11      copies 433:19           411:24 431:17
Cloudcraft 415:17       492:1                 481:8                504:20                437:9,18,22
CLR 504:5             communications        consolidate 455:8    copy 406:17,19          438:14,16,22
Cobham 423:7            434:19 491:20,23      474:25 475:25        409:11,14,18          439:6,13,21 440:4
coin 460:16 462:8     companies 408:11      consolidated 475:8     413:5 435:23          440:13 441:10
  464:3,5,14,19         408:19,21 413:16      476:4                446:12 447:23         442:4,22,24 448:8
  465:11,12,19          415:9,10,12,13,15   constructed 434:17     458:8,16              454:4,15,23
  466:1,15,17,20,21     421:5 427:7,19,21     471:11,14 473:25   corporation 476:6       466:11 472:5
  466:24 468:15,15      427:22,25 428:3       496:3                476:8,12,12           483:5 484:25
  468:17,19,24          429:23,24 432:8     contacting 481:3     corporations            493:16,20,24
  469:15,18 470:7       449:5,7 452:6,7     contacts 493:6         469:19 477:4          494:1 499:17
  470:10,15,20          455:23 465:15,16    contain 482:3        correct 404:4           500:4
  473:11,14,14,15       475:18 478:1        contained 503:7        413:21 414:23       Courthouse 389:11
  473:20,21 474:15      483:17 497:7        content 491:23         431:6 433:23        courtroom 394:12
  474:18 475:7,8,10   company 408:15        contention 438:24      440:25 442:14         396:8,12 397:25
  475:22 476:8,13       414:3,5,8,12,13     contents 491:21        445:1,18 446:3,13     398:23
  476:15 477:23         414:16,17,22        continuation           447:24 452:21,25    courts 406:12,22
  478:2 481:8,10,12     420:5 427:9,12        394:10 402:15        453:7 454:3,24      court's 454:18
  481:24,25 482:4,7     428:5,6,7 434:17    continue 400:14        458:10 459:10,23      499:25
  483:16 484:4,5,20     434:21 449:6          430:2 436:15         462:21 468:12       cover 400:9,21
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 120 of
                                        133
                                                                                                 Page 4

  483:25                442:1             David 389:5 392:17     457:11 465:8         detailed 426:21
covering 466:9        customs 487:16       402:16 444:16        Defendant 389:9       details 453:12
Cowangarra            C-A-N-B-E-R-R-A      467:11                391:2                  466:8 484:8
  410:22 480:8          472:5             day 456:16 501:11     Defense 389:5         DEVIN 390:8
Craig 389:8,16                             502:17 503:11,17      392:18,24 415:16     Di 470:4
  392:3,16,17                  D          days 490:14            432:13 444:17,24     died 417:13
  402:15,17 403:6     D 389:14 392:1      de 391:4 415:19        445:12 449:16        difference 452:8
  403:19 442:7          394:1              420:22                457:9,12 468:3         496:15,24 497:2
  444:17,23 446:21    Darline 389:17      deal 408:9,12          479:21                 497:11
  452:19 471:4          402:23 501:16      413:13 430:14        defined 464:19        different 394:6
  480:8 501:8 503:5     502:5,22 504:5    dealings 429:21        473:15                 439:15 467:17
  503:13 504:3        data 489:16 492:25   430:23               definitively 490:16     488:10 496:2,3
create 414:1,3        date 402:18 404:7   dealt 408:11 413:15   degree 415:7            497:14
  425:19,25 426:22      404:24 405:24      413:17               degrees 416:23        difficulty 500:2
  457:18 460:22         407:1 408:24      debts 409:6           delete 410:8 491:16   digital 450:3
  475:14                413:24 418:7      decade 404:25          491:19 492:8           460:14
created 408:15          421:17 423:3,24    405:1                deleted 491:10        direct 392:4 403:23
  413:19,20,23,24       426:12 430:13     December 447:18       delivered 434:5         433:22 438:22
  414:4 426:8,18        432:22 446:19      477:5,6 483:18       Department 490:4      directions 430:4
  450:12 458:3          457:3 490:17,19    484:7                depending 398:20      directly 397:15
  460:13,14 461:11      497:10 504:24     decide 436:14         DEPONENT                433:5 473:24
  465:2 467:18        dated 443:21        declar 442:10          504:25               director 428:5,6
  468:5,5,10 474:13     444:13 445:9      declaration 392:15    deposition 389:15       429:12 433:14
  474:14,15 476:16      456:8,24 502:17    392:22 434:23         389:20 394:10        directors 414:20
  477:24 479:15         503:11             435:2,21,25 436:4     395:2,4,7,9,10,18      433:15,18
  481:22 482:16,18    dates 421:21 422:7   436:5 438:11          395:25 396:9,10      directory 450:10
  489:22,24 492:23    dating 424:9         441:8,19 442:7,11     396:22 398:15        discovered 467:20
creating 408:18       Dave 415:16          442:13,18,21          400:14 402:4,15      discovery 447:13
  490:14                421:13 424:21      443:1,2,5,18,20       402:19 431:15          448:14
creation 415:21         425:1,3,25 426:2   444:1,4,5 445:9       435:6 438:7          discuss 424:21
  430:2 433:8           426:3,5,7 428:10   445:11,14 451:2,8     439:20 440:10,24       425:6
  438:11 471:20         428:12,15,18       451:18,21,23          441:3 466:6          discussed 409:5
  492:14 497:16         433:2,9,15,17      452:3 453:3,7,21      483:15 484:18,18       422:3,20 424:25
credit 418:1,8,10       434:13,16,19,21    453:23 454:19         493:11,11 499:16       425:5 432:20
  418:13 419:1          444:23 445:25      455:2,4 456:1,7,9     499:23 500:7,9,13    discussing 427:11
crime 489:17            446:12,18,19,21    456:20,23 457:1       502:7 503:7 504:3      482:24 483:2
crimes 490:8            447:5 466:2        457:17,23 459:5       504:22                 487:23 498:5
criminal 400:13         470:18,19,20       459:16 465:9         derivative 471:17     discussion 401:15
criminals 479:18        471:3 479:23       470:17 472:18,19     describing 473:17     dispute 407:16
Cryptcat 492:4          480:7,21 486:5,19  475:20 477:17        Description 392:14    distributed 462:11
culture 417:14          487:3,18 488:22    481:16               designed 460:17         462:12,13 463:14
current 395:22          488:25 490:12,15 declarations            462:3 479:17           504:20
  404:9,12,14           490:20 491:3,6     438:21 472:11,16      490:1                District 389:1,1
  418:24 423:5,6,8      494:21 495:3,8    declare 452:19,24     destroy 410:2           442:22
  423:10 435:14         496:25 497:3       504:22               destroyed 479:2       divide 407:14
  438:25 439:4,9      Dave's 426:2        Deed 392:23 457:8     detail 485:1          divorce 406:15,24
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 121 of
                                        133
                                                                                                  Page 5

  408:9,24 412:13      395:17,19 397:7       392:1,11 394:1,1    entering 482:23       exchange 459:10
  412:14 413:13,18     398:3,4,5 400:1       503:1,1 504:1,1,1   entertain 399:14        459:23 460:3
  414:9 415:4          400:24 401:22,24    early 398:15          entities 430:16       exchanges 497:19
divorced 406:2,5,7     402:15 403:6,12       490:13                497:10              excuse 455:12
  406:11 412:11        403:19,25 404:2     easier 472:8          entity 499:3          executed 455:13,17
  413:22               413:4,9 419:8       editing 426:1         entries 462:1,7         455:19,20,21
Doctor 412:4           422:23,25 429:6     Edman 397:8 398:4     entry 461:13 464:4      458:9,12
  449:10 476:3         432:12 434:22         398:5                 464:4               exhibit 392:15,17
  494:17               435:2,13,17,21      education 415:7       equipment 401:25        392:20,21,23
document 392:20        436:3 438:23        educational 415:6     erase 491:7             442:6,12 444:16
  392:23 411:14        439:7 441:2,9       effect 414:24         erasing 489:19          444:21 451:12,16
  443:21,23 445:9      442:7,10,13 443:4     418:16                490:9                 451:16,19,20
  445:15 446:4,11      444:1,11 447:13     effectively 460:15    errata 392:8 503:9      455:5,25 457:4,5
  446:25 447:2         448:11,22 451:1       471:21,23             504:20                457:10,15 459:4
  448:3,5 449:1,25     451:17,20,23        efforts 443:6         ESI 448:4               459:15 465:8,21
  450:23 451:4,9,12    452:18 453:8,18     eight 463:16          Esq 390:8,9,10,17       465:23 467:3
  452:24 455:13,18     454:5,17 455:1,15   either 396:12           390:19 391:8,9,10     468:1 470:25
  455:19,20,22         455:24 456:13,18      398:18 485:16         391:11,16             472:9,9 474:21,21
  456:6,7,11,16,20     459:3 460:10,11     elaborate 489:10      established 475:22      479:21 481:15,16
  456:21,24 457:10     461:17 462:16       electronic 486:15     Estate 389:4            498:7,10
  457:16,18 458:3      463:15,15 464:17    else's 416:25           402:16 420:23       Exhibits 393:2
  458:17,22 465:9      464:18 466:7,14     employed 474:10       et 402:17 407:1       exist 461:10 478:6
  480:19 498:5,12      467:2,13 468:10       476:21                408:14 458:6          478:22,23 492:6
  499:10,11            472:7 474:3,8       employee 476:2          466:9 471:25          499:8
documents 394:18       477:1,16 478:7,9      502:11,12             504:2               existed 480:16,22
  406:25 411:20        478:22 479:20       enable 479:18         eunuch's 450:8        existence 395:22
  412:6,10,16          480:6 483:16        encapsulate 475:16    European 488:10         474:2
  433:10,13 438:6      484:13 485:5,25     encrypted 450:19      everybody's 436:19    exists 463:13
  439:2 443:6,10,16    486:4 492:17          464:24,24 467:16    everyone's 394:7      expected 454:23
  443:17 444:9,10      493:19 498:4          467:17,18 482:19      490:3               expenditures
  444:13 445:19        499:10 500:3          492:3 495:24        evidence 399:17,21      418:17
  449:7 463:15         501:7 503:5,13        496:2                 447:19 492:19,20    expert 397:22,24
  470:16 499:12        504:3               encryption 492:23     evidentiary 440:11      489:1
doing 394:6 417:21    draw 439:21          ended 421:6 422:4       482:24 489:25       expires 501:19
  423:22 424:1        drives 449:6           426:15 471:18       exact 404:24 418:7      503:25
  462:9 463:10        dropped 469:13         476:9 498:21          421:21 423:24       explain 395:6
  470:21 487:10,12    drug 490:7           ends 422:16             430:21,25 472:2       419:23 438:20
  491:11 498:15       drunk 445:24         enforcement             490:19,22             447:17 453:12,13
dollars 469:6          446:20 467:22         487:16              exactly 418:22          454:5 460:12
  478:25 480:11       duly 403:21 501:9    engage 483:13           437:20 449:19       extended 493:9
domain 418:1,5        dumb 462:20          engaged 496:16          469:8               extent 435:15 438:4
doors 492:24          duty 400:13          engine 453:15         EXAMINATION             438:9 439:17
double 461:12         D.C 472:6            ensure 465:4 489:1      392:4 403:23          440:7,16 441:10
Dr 389:16 392:3,16                         enter 424:18 504:6    examined 403:21         448:13
  392:21 394:10,14            E            entered 412:15        exceeds 460:25        external 497:18
  394:20,23,24        E 389:14 391:14        415:5 504:23        excellent 454:6       extortion 469:25
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 122 of
                                        133
                                                                                                   Page 6

extra 494:5            481:23 482:1,2,3     folks 396:14 401:17     394:25 395:15         452:5 472:3
extreme 500:1          482:6,9 495:24       follow 490:5            396:1,17,23 397:3   fully 454:2 458:8
ex-employees 449:7     496:2,3              following 390:25        397:7,11,18 398:4   fund 489:17
e-gold 489:16        filed 389:20 407:10      452:21 467:13         398:11,25 400:20    funding 469:20
e-mail 390:7,16        472:2                follows 403:22          400:23 401:7          488:3
  391:7 392:17       files 410:7,11,12,14   foregoing 452:24        403:3,3,24 410:1    funds 488:10
  404:12 419:15,18     410:16 433:20          502:7 503:6,16        410:5 411:16        further 403:22
  423:8 426:24         449:3,6 458:14,19    forensic 426:3          412:2 413:12          444:7 453:12,14
  427:2,5 428:18       499:20                 487:10,12 489:1       416:8,14,15           502:10
  444:16,24 446:12   file's 450:8           forensically 449:20     417:15 418:3
  446:24 447:4,10    filing 432:23          form 409:24 410:4       419:7 420:1                  G
  447:16 448:3         434:21                 411:15,22 416:7       425:15,23 427:17    G 389:10 394:1
  449:10,18 480:3    finally 406:6            416:11 417:4,18       429:1 431:18        GAAR 471:18
  497:3              financially 502:14       419:5,22 425:22       434:2,24 435:1,12   gain 483:13
e-mailed 431:11,12   find 407:2               427:15 433:24         435:20 436:11,20    game 395:4 439:3
e-mails 427:9        fine 397:10 399:8        448:4 477:3 496:8     436:23 437:2        gaming 469:4
  429:15,18 434:18     404:19 479:20          496:12,20 504:23      438:15,18 440:15    Gareth 486:8,11
  447:21             finish 398:15          formal 414:9            441:7,21 442:5,9      491:7,9
                     first 394:9,11           445:16,22 455:12      444:19 448:6,10     gather 443:6
          F            403:21 404:16,20       455:12,18,19          448:17,21 451:11    gathered 443:9
F 389:14 503:1         404:20,25 405:5,7    formalized 412:8        451:14,22 454:16    GCHQ 488:9 493:7
Facebook 467:21        423:16,18,21,23        412:13                457:7,14 458:2      general 422:8,15
face-to-face 394:16    424:3,8 436:4        formalizing 406:15      459:14,20 460:12      440:17 441:17
facing 475:17          444:15,21,22         formally 406:12         461:16 466:13         471:19
fact 439:10 448:15     446:11 447:4           412:15 488:8          468:8 473:3,5       generally 422:16
   467:15 476:1        452:18 458:16        format 450:11           474:7 477:1,15        441:13
   489:21              459:7 467:6          former 415:8            478:11,21 479:25    generate 495:25
fair 439:3 454:9     firsthand 394:5          418:24                480:5 483:7,20      getting 398:24
fairly 454:9         fit 435:7,8,10         forward 504:20          484:2,14,16 485:3     437:18 483:10
familiar 462:25      fits 435:5 439:19      forwards 413:2          485:4,17 493:18       500:2
family 400:3         five 416:22 493:21     found 484:2,3           493:21,22,25        GG 501:20
   405:15 407:4,5,7     494:6                 491:3                 494:9,16 496:10     give 398:10 399:19
far 438:16           five-minute 494:3      foundation 419:6        496:13,23 498:9       402:8 405:3 436:4
FARC 487:14          fled 470:4               441:18                498:16 499:22         444:8 460:9 494:5
FARCV 487:14         Flexner 390:3,12       foundational          Freedman's 396:21     given 456:12
farming 413:1          397:15                 441:11              Friday 389:12         giving 492:19
father 417:10        Florida 389:1,12,19    founded 476:2           467:11              go 399:4,10 401:2
federal 389:10         390:5 391:5          four 416:22,22        friend 425:16           401:14 406:20
   407:7,12,13         402:21 415:16          446:20 459:18         488:25                423:25 433:7,9
feel 482:22            421:16 469:24          472:13,18 473:2,3   friends 425:6           435:18 436:12,14
fell 408:19            487:3 501:3 502:2      473:4,6               490:23                436:25 437:3
fifth 475:24           503:2                FPR 504:5             front 395:11            438:16 443:15
file 447:15,16 450:3 focus 422:10,18        fragmented 483:1        400:22 459:19         451:1 453:24
   450:9,13,14,15,16   476:9 478:11         fragments 445:23        465:23 472:10,12      454:22 459:3
   450:19 464:24,24 focussed 422:10         Freedman 390:8        full 398:11 399:19      466:8 467:2,3,5
   467:16,17,18        489:7                  391:16 392:4          414:13 416:23         467:25 471:18
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 123 of
                                        133
                                                                                                  Page 7

  474:20 479:8,25              H              490:23 491:1,7,11    485:18,22             408:12
  483:15 485:2        H 392:11 504:1          493:2               hyper 483:11         individual 452:9
  490:11,25 494:8     Hac 390:18            helped 415:17         hyper-focussed         460:15,17 461:3
  494:10 495:20       half 404:25,25          425:18 426:1,3,5     426:14                462:6 486:8 490:4
  498:3 500:8          487:21                 426:7 470:22        HySecure 469:23      individuals 425:5
goal 399:22           hand 394:17             488:6 489:14         470:2 471:9           490:7 493:12
goes 438:13 440:16     403:13 434:22          490:13 491:11                            Info 389:5 432:13
  441:11 493:15                               492:17                        I          information 415:16
                       455:18 465:6
going 394:9,17         501:11               helping 434:12,12     ICE 487:13,15,16       419:17 439:9
  396:7 398:5         handed 418:15           469:22 492:8        idea 409:1             460:20 465:17
  400:16 401:23        431:8 449:8          hey 427:11            identification 442:8 initial 463:22
  411:24 433:3         451:17               hide 417:23              444:18 451:13,21 initially 405:6
  435:18 436:6,23     handing 401:11        high-functioning         457:13 503:19       414:15 459:1
  438:9 440:8,9,19    handled 434:6           422:14              identified 435:13      471:8
  441:21 457:2        happened 421:8        Hill 423:7               470:16            insists 483:10
  462:20 467:23        427:10 430:13        hold 436:17 451:11    identifies 457:3     instructed 465:16
  482:21 483:4        happening 420:12      holding 435:13        identify 438:22,24 integer 464:10
  485:25 487:9         434:20 437:10          441:25 445:12          443:20 463:16     intellect 458:25,25
  489:8 493:8         happens 400:1           471:8,9 497:18         466:7 477:2       intellectual 408:6
  494:17 499:14,22     450:10 461:8         holdings 395:23          478:12              413:14 430:2
  499:23              happy 399:13            435:11,14,16        identifying 443:18     461:19 497:15
gonna 431:13           483:20                 438:8,23,25 439:4      477:13 493:12     intention 399:15,16
  434:22 435:4,16     hard 449:6              439:10,11,16,18     illiquid 469:8         442:24 454:17
  436:11 437:2        Harebell 423:7          440:17 441:12,13    impact 469:9         interact 480:15
  438:16 439:24       hash 461:6              442:1 452:9         implement 492:16 interacted 499:5
  440:15 444:20       head 411:1 418:7        454:22 458:5        implementation       interaction 430:14
  448:1 451:18         418:11 421:17          466:7 483:3,9,13       452:16              480:20
  460:2 464:14         431:24 448:20          484:19 486:2        implications         interactions 428:21
  466:4,9 482:23       450:17 462:5         home 398:24 399:4        471:12,13           429:3,11 430:6
  494:5,18            hear 399:17 401:21      416:24              important 400:3      interest 408:2,5
good 394:3,23,24      heard 399:20 500:6    Honor 396:1,5,23         467:12              415:1,2 494:18
  403:25 404:1        hearing 395:12          398:1 401:5         impossibility        interested 502:14
  490:6 492:12         407:1 439:24           437:17,21 438:15       439:14            internal 406:25
Google 479:8           440:5,11,19            438:18 441:7,22     inability 439:13     International
Government             467:23 482:24          454:1,14 466:4      included 418:17,17     408:16,17,22
  488:13,15 489:18     485:1,2                493:8                  418:18 458:25       420:4 421:10
  492:17 493:1        hearings 398:16       HONORABLE                459:2               432:6 474:11,11
granular 440:20        406:24                 391:14              includes 461:20        476:21 477:20
graph 492:13          heart 465:6           hope 398:9            including 426:19       481:20
Grazia 470:4          held 401:15 481:3,5   hopes 398:14             445:3 492:4       introduction 461:5
great 396:6,6 401:6    483:11 484:21        hotel 487:6           incorporation        investigations
group 487:12           497:10,16,17         hour 487:21              414:22              491:13
GST 471:12,25         help 416:25 420:9     hours 398:9,11        incorrect 396:24     Investment 476:22
guess 425:6 442:1      425:25 426:2           416:22              incorrectly 463:6      477:21
  462:21 472:22        430:18 443:25        hundred 460:25        indicating 445:4     Investments 408:16
                                              470:9 485:14,18     indirectly 408:11      408:17,22 420:5
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 124 of
                                        133
                                                                                                Page 8

  421:11 432:7        495:4,9 501:9,12    416:1,5,9,16,19     layman 459:25             493:10 499:15
  481:20              502:17              420:22,23,23        learn 426:8,11,13      limits 395:25 396:4
involve 430:6,9                           421:3,5 425:9,10       426:18              line 431:14 435:5
  455:23 488:5,22            K            425:11 428:14,17    learned 417:11,12         436:7 437:13,19
involved 415:9,10   Kass 391:11 434:24    428:19 429:17,20    leave 396:13,16           437:24 438:10
  415:12,13,15,17   Keefe 390:10 397:1    433:14,17 442:21       400:12,15 401:14       439:22 448:2
  415:18 417:21,22  keep 399:2 400:16     444:8 449:9 450:1      410:14,18,23           472:8 482:22
  420:9 427:7         410:7               458:4,4,11,18          412:5 467:21           483:3 490:13
  428:20 429:10     keeps 489:7           470:19 472:11       ledger 459:24             493:9 504:7
  455:23 488:9      Keith 398:3           479:5 493:20           461:12,13 462:1,8   lines 446:1
  492:7,11,19       kept 408:22 409:18 knowledge 432:11          462:23 464:4,4,6    Lisarow 404:10
  493:12,14,19        447:23              433:22 434:7           467:10 474:13       listed 406:24
  497:5 498:14      key 445:23 460:22     435:25 436:1,5      left 410:16,19            414:21
IP 408:14 497:15      461:14 464:25       442:14,17 451:25       411:13,20 412:7     listen 453:19
IRA 389:4             480:13,19 498:3,5   452:2 456:14           417:10 437:10          457:21 478:19
issue 408:20 439:12 keys 401:12 450:20    458:1 462:14           461:5 465:19        little 395:13 446:18
  482:23 500:4        460:20 461:3        470:21,22 487:4        466:1 489:2            469:3,20 489:6
issued 433:13         462:15 464:8        492:13                 490:11 493:21          492:21 498:21
  456:17 498:4        483:1 496:1       known 432:4           legal 389:23 391:17       499:6
issues 395:19       Kick 391:17 402:22    460:24 462:12          402:24 465:2,3,14   live 405:11
issuing 433:10      kids 426:15,16      knows 471:10             475:13 476:16       lived 407:9 417:20
iterations 415:19   kind 400:22         Kroche@bsfllp.c...       497:14 498:5        living 412:20,21,22
                    Kingdom 488:13        390:16              legally 497:21,21      LLC 389:5
          J           488:15            Kyle 390:17 403:10       497:25              LLP 390:3,12
January 404:8       Kleiman 389:4,5                           length 461:1              391:3
  463:23 497:8        392:17 402:17               L           Leon 391:4             locate 470:13
Japanese 417:8,11     421:13 428:10,12 L 389:14               let's 394:4 399:9      located 407:6
  417:13              428:15,18 444:17 label 448:17              402:8 436:12        lodge 454:10
job 454:7             444:23 446:12     labeled 392:18,20        437:3 445:7,7       lodged 395:18,19
John 390:19 397:1     447:5 466:2         392:24 444:17,24       447:1 449:25        log-in 419:13,17
joint 412:19          467:11,13 471:3     451:13 457:11          451:1 464:17        London 441:3
jointly 411:3         479:23 480:7      Lack 419:5 428:23        473:6 476:9            453:3 483:16
judge 407:23          486:5,20 487:3,18 laptop 420:6,7           479:20 481:15       long 398:10 405:13
  411:25 435:19       488:22 490:20       485:14                 494:9                  487:20 490:24
  436:8,17            491:6 494:21      Large 389:19          level 453:9 485:1      longer 474:1
judgment 406:14       495:3,8 504:2     late 413:6            Liberty 469:4          look 407:2 415:20
July 413:25         Kleiman's 497:3     latest 398:25            471:8 480:16,22        421:3 443:19,23
June 389:12 402:18 knew 416:13 417:6 laundering 469:25           481:2,4,5 497:9        444:10 449:10,25
  413:25 443:21       417:7,9,20 470:18 law 413:7                497:18                 455:1 456:3 459:7
  444:14 445:10,17    480:21 490:15     laws 452:20 453:1     life 430:7,10,19          468:3 470:24
  446:15 447:7,8,11 know 394:5 396:14     465:4                  431:6                  471:2 473:13
  448:23 451:3        396:16 398:18,22 lawsuit 422:21         limit 441:22              479:20 480:6
  455:7 466:17,22     400:2 401:14,17     432:23              limited 395:21            481:15
  466:24 467:12,14    404:13,15,23      lawyer 454:6             431:15 435:6,10     looked 458:22
  468:25 474:22       408:25 409:1,15   lawyers 432:16           438:6 439:19        looking 433:6
  475:13 494:20       411:8 415:21        449:8 458:18           466:5 484:18           449:19
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 125 of
                                        133
                                                                                             Page 9

lost 485:16        marked 442:7          439:5,7 440:3,7     method 492:1          494:5,6
lot 417:7,12,20     444:18 451:13,21     441:19,24 448:1     Miami 390:5 391:5    Mischaracterizes
  433:20            457:12               448:12,19 453:18     421:19               411:23 416:12
lots 394:17        market 469:7,9        457:6,20 459:12     Michael 397:7         427:16 433:25
louder 412:1        479:3,5,7            459:18 460:11       micromanage          mislabel 422:13
lunch 398:19       markets 490:8         466:4 468:6          395:10              misrepresentation
Lynne 404:3,6,18   marking 402:4         472:22,25 473:2     microphones           458:24 460:7
  404:19,21 405:8   442:12               474:3 477:1,11       401:20              misrepresenting
  406:3 408:1,5    Markoe 391:10         478:9,14,18         middle 405:2          419:12
  409:17 411:3,18   398:25 399:7,8       479:24 480:4        million 469:3,6,6    mi6 488:8
  411:21 412:6,9,14 403:6                482:21 483:14,22     478:5 496:5,25      monetary 488:10
  412:17,18 413:3  marriage 422:4        484:11,17 485:9      499:8                489:15
  414:25 415:2,7,10 423:15               493:8 496:8,12,20   millions 409:7       money 462:7 469:4
  415:15,21 416:6  married 404:2         498:7 499:14        mind 422:12           469:25 487:14
  417:6,7,9 419:20  405:8,9 413:2       McGregor 428:21       434:25               489:18,24
  420:9 421:13,17   422:25 423:14,16     429:4,8,19,22       mine 420:6 426:5,7   moniker 417:3,17
  421:22,25 422:3   424:11,12,22         430:24 431:2         473:18 482:18       monitor 490:2
  422:21 432:13,18  426:9,20,25 427:3   mean 418:21,22,22     485:6               month 400:4 406:8
  432:25 433:2,9,11 427:6,8,10,14,23     419:24 422:23       mined 408:2,15        406:11
  433:14,17,21,22   428:1,4              424:4 431:7          455:8 459:1,8,21    Morgan 415:19
  434:5,8,11,14    martial 417:12        438:18 449:24        461:24 462:16        420:22
Lynne's 415:6      master's 415:7        454:25 456:15        463:23 464:5        morning 394:3,23
  434:7            mathematician         476:18,20,23         468:14,18,19         394:24 395:25
                    492:12               479:7,11 480:24      470:20 473:7,14      403:25 404:1
        M          mathematics           481:7,8,14 495:22    473:18,24 474:5,8   motions 395:16
M 389:17            422:16              means 485:19          474:16 475:1,8,21   move 400:23
machines 463:23    matter 399:18         486:15,16            475:23,25 476:11     401:23,25 405:23
 476:23             402:16              meant 433:9           476:18,24 477:17     408:18 483:23
mad 446:22         Matthews 428:21       480:19,20            478:24 481:17        484:24 485:25
Magistrate 407:24   429:4,5,6,8,16,22   mechanism 478:23      482:9 483:17         499:25
 407:25             430:24 431:2        media 430:14,16       484:4 485:7         moved 394:16
Magna 389:23       McAdams 390:19        447:20               495:22 497:6,20      449:4 464:3 499:5
 391:17 402:24      397:1,4             mediation 407:22      499:2               movement 487:13
maiden 404:5       McGovern 391:8       meet 404:16,21       minimal 420:7        movements 489:17
main 390:13 426:2   394:19 396:2,5,20    405:5 421:13        minimized 420:7      Moving 429:25
man 417:11          398:1 401:3,5,22     423:18,21,23        mining 420:2,7       multiple 452:11
manage 469:22       402:3 403:5,5        428:10               426:15,16 461:15    multiplied 464:9,13
managing 470:3      409:24 410:4        meeting 424:3         462:9,14 463:11
map 461:13          411:15,22 413:8      486:9,10 487:17      470:21 476:23               N
maps 461:12         416:7,11 417:4,18    487:20,22            477:22,23 478:1     N 389:14,14 392:1
Marie 501:16 502:5  419:5,22 425:8,22   memorializing         492:15 496:16        394:1
 502:22 504:5       427:15 428:23        468:4               minus 460:20         Nakamoto 416:2,4
marital 395:20      431:13 433:24       messed 480:9          463:12 478:5         416:10,17 417:3
 405:15,18 411:13   435:4,15 436:6,13   MESTRE 391:3         minute 401:25         417:17 419:3,10
 412:5 435:7        436:22 437:12,17    met 405:7 424:8       476:10               419:14,18 427:2
mark 444:20         437:20 438:1         465:4               minutes 493:21        430:15 431:6
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 126 of
                                        133
                                                                                             Page 10

 447:22              night 416:22          435:17 437:13,16      460:4 463:8          411:2,3 414:19,23
Nakamoto's 430:7     node 452:15 462:10    437:23 438:3          464:15 472:20        454:21 473:24
 430:10                462:13              440:6,16 441:4,5      473:6,11 474:19      474:14 477:3
name 404:5 407:3,4   nodes 461:22          448:9,12 454:10       476:10 480:4         481:20
 407:4 411:6 418:5   nominally 469:21      466:12 483:5          481:14 482:9       owner 414:16,17,21
 420:20 423:12,16      476:6               484:25 493:17         484:16 485:3       ownership 408:2,5
 433:5,8 452:13      nominee 414:20,20   objections 395:8,17     486:19 499:22        413:15 414:13,25
 460:9 469:22        nonpublic 464:23      395:20 438:8        old-fashioned          415:2 432:19
 472:2 486:8 487:6   non-traceable         441:25 483:25         490:6                466:8 474:18
names 415:14           479:18            obligations 400:4     oligarchs 487:25       475:16,19 478:15
Nathalie 391:15      normal 491:14       obtain 406:19         once 394:15 440:8    owning 420:16
 397:4               Notary 389:18         413:5 433:19          440:9 453:9        owns 432:6 452:6
national 395:17        501:16 503:24       499:11                460:18,18 477:20   o'clock 399:6
 435:9               note 393:1 460:15   obtaining 478:2       ones 421:1             400:12 484:1
national-security    Notice 389:20       obviously 499:24      one's 472:15,17
 483:24 486:1        November 424:14     occur 430:12          one-track 422:12             P
nature 430:21,25     NSA 490:1           occurred 465:12       online 405:6 417:8   P 394:1
 461:8,20,21,21      number 404:14       October 406:10        operations 419:21    page 390:25 392:2
 489:15                423:10 424:2        423:4 455:11,17       419:24 469:4,5       392:14 436:4
nChain 429:25          453:14 460:16,17    455:20,21 456:8     operative 488:9        443:17 445:2,3,7
 430:1                 462:21,22 464:10    456:25 457:3,15     opportunity 399:20     446:11 447:1,4
necessarily 478:14     464:14 467:6        458:9,12 501:19     opposed 441:23         452:23,24 459:7
necessary 491:12       479:17 487:25     office 408:20         opposing 394:15        467:7 471:3
need 396:13,16         492:3 497:13        418:14,16 433:4     order 406:14 409:7     479:22 504:7
 400:17 401:2,10     nuptial 424:20        462:5 471:10,20       438:22             pages 449:16
 401:24 409:20       nurse 415:8           471:22 504:20       ordering 420:10      paid 414:4,5,8,12
 413:11 421:3                            official 501:11       organize 494:7       Palm 389:12
 434:18 436:21                O          oh 400:11 440:3       original 430:14        402:20 501:4
 443:23 444:5        O 389:14 394:1        479:25 495:17         446:17 461:24        502:3 503:3
 483:25 500:8        oath 392:5 501:1    okay 396:6,19           483:5 504:20       Panama 474:1
needed 417:1           503:20              397:2,6,13 398:2    originally 421:7     panel 471:19,20
 498:13              object 409:24 410:4   399:7,9 400:19        482:19 483:15      panic 430:16
needs 398:11           411:15,22,25        401:6 402:8         Orlando 421:18       paper 410:12,14,16
 402:10                416:7,11 417:4,18   404:18 407:2        outed 447:18           426:1 447:14,23
Neither 412:21         419:5,22 425:22     412:3 414:5,12,25   outside 398:6        para 445:8
network 452:9,14       427:15 431:13       422:25 423:19         422:18 431:14      paragraph 436:3
 461:21                433:24 435:4,18     435:21 437:12         436:9 438:13         443:4,12,19 444:2
never 415:23           436:6 438:13        438:14 439:21         491:13 499:15        444:3 445:8,10
 424:17,20 426:7       448:1,2 454:7,11    440:14 441:21       overall 440:17         446:3 451:2,3
 439:7 449:1           466:5 482:21        442:3,21 443:25       441:11 453:11        452:18 455:2
 458:22 460:18         493:9 496:8,12,20   444:20 445:6        overrule 448:8         456:3,9,19,25
 499:4,4,5             499:14              446:2,11 447:7,13   overseas 471:15        457:2,16 459:7,14
new 390:14 407:8     objected 438:2        448:11 449:25       overview 454:20,24     459:15,21 473:7
 462:24 464:4,6,7    objecting 441:20      450:6,19,22 451:1   over-arching           473:13 474:20,22
 480:9 486:6,24      objection 396:21      454:13 455:16         475:15               475:20,24 477:16
 487:5                 397:24 428:23       458:16 459:25       owned 408:15           478:4 481:16
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 127 of
                                        133
                                                                                                 Page 11

 498:3                perjury 452:19,25      448:24 484:21         448:3,4,16 503:18    pursuant 389:20
part 396:12,20          504:22               490:15 492:6         producing 492:20      put 400:17 425:4
 397:16 417:11        permitted 438:7       policing 490:6        production 448:7       433:4 445:23
 465:10 467:12,19     person 411:6 416:4    Ponce 391:4            448:14,18             458:21,23,24
 468:4,18 489:21        416:10,16 470:3     portion 476:9         professional 389:18    472:8 481:22
partially 488:17,18     474:10,12 476:21    possession 410:15      400:4                 492:24 495:25
participate 419:20    personal 389:4         410:16 411:14        property 407:15        497:14 498:12
 420:2                  435:25 436:5         465:19 466:1          408:6 410:19,21      Putin 488:3 489:5
participated 486:4      442:14,17 451:25     473:21,23 499:12      410:23 411:2,5,18     489:12
 486:13,20 488:16       452:2 456:14        possible 456:11        412:7,10,17,18,20
particular 437:15     personally 476:23     possibly 456:15        412:21,22 413:1               Q
 453:15 464:3           501:8               posted 467:23          413:14 414:6         quantative 422:17
parties 396:14        perspective 400:8     post-nuptial 424:18    430:3 458:25,25      quarter 471:2
 402:25 498:13,14       475:16              precisely 443:17       461:19 497:16         479:22 480:6
 502:11,13 504:21     phone 390:6,15        predicate 428:24      protocol 462:21,23    querying 430:16
parts 485:12            391:6 404:14        prefer 440:4          provide 439:8         question 410:6
party 481:3             423:10 428:13       prenuptial 424:15      493:4                 412:3 413:9 425:9
patented 462:4          434:16               424:17               provided 407:23        427:18 434:3
Paul 389:10           Plaintiff 397:21      present 391:13         432:16                436:7 437:15,22
pay 464:6,8 496:18      403:9                400:6 402:25         providing 439:14       438:2,3 441:12
 496:21               Plaintiffs 389:6,21    436:9                provision 431:3        453:19 454:8,8,10
paying 420:10           390:2 392:15,17     presented 500:4,6     pseudonyms 417:8       454:12 457:21,24
 471:24                 392:20,21,23        presently 422:25      public 389:18          465:25 468:7,16
Pay-to-Script           393:2 397:17,20     presumably 448:22      396:10 406:20,23      474:4,6 478:7,8
 461:6                  403:4,11,20 442:6   presuming 409:11       420:8 439:14          478:10,19,20
pdf 447:15 448:24       444:16 451:12,20    previously 404:2       440:5,21,23           483:19,23 484:12
 449:1                  457:10 467:2,25      418:19                441:14,23 460:1       484:20,23 485:10
penalty 452:19,25       470:24 474:21       price 469:10,11        461:11 462:2,23       485:11 499:15,18
 504:22                 479:21 481:15       principal 476:22       485:8 501:16         questioning 395:21
pending 412:3           493:13              principals 469:23      503:24                431:14 435:5
 437:16,22 438:2,3    Plaintiff's 442:12     470:2 471:9          publicly 467:24        436:8 437:13,25
 478:7,8 484:12         444:21 451:15,16    printout 447:14       pull 455:16            438:10,19 440:20
people 396:15,15        451:19 455:4,25     private 490:1 496:1   purchase 417:25        448:2 472:7,8
 416:2,3 417:9          457:3,4,15 459:4     496:1                 418:4 468:23          482:22 483:4
 422:11,13,15           459:15 465:8,20     privilege 395:20       469:1,3,14,16         493:9
 430:17 458:4           465:23 472:9,9       435:8                 498:21               questions 395:18
 464:11,12 465:1      planned 469:2,14      Pro 390:18            purchased 411:5,7      435:10 436:16
 465:16 489:22        planning 492:15       probably 406:1         411:8 468:21          438:5,6 439:25
 490:3 493:6          please 403:13 413:8    424:8 480:9           469:2 470:6           440:8,21 441:8,14
perceive 500:1          425:8,12 453:18     problem 452:12         471:15 475:10         441:18,22 454:2
percent 463:1,3         460:11 472:24       procedural 402:3       480:21 484:5          477:8,12 478:13
Perfect 442:5           474:3 477:8 478:8   proceeding 396:11      497:9 499:6           494:18 500:2
perfectly 440:25        478:9 484:11,11     process 459:24        purpose 466:5         quite 456:11,15
period 418:15           504:20               462:10 468:19         483:14 487:7,22
 474:6 476:20         plus 464:10            472:3                purposes 439:23               R
 477:7,14 484:22      point 401:11 430:9    produced 438:21        440:18 493:12        R 391:10 394:1
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 128 of
                                        133
                                                                                                 Page 12

  503:1 504:1,1         402:8,13 406:20     relationship 427:13   Representative          468:15 476:24
raise 403:13            432:12 436:12,15      427:20 488:1,2        389:4                 485:25 499:24
raised 441:2,4          436:24 437:3,4,7      489:13              represented 409:16    rights 430:7,8,10
Ramona 423:1,18         447:22 448:15       relationships 429:7     409:17                430:19 431:6
  423:19,21 424:16      451:14 489:2        relative 502:10,12    representing            471:7,17,21
  424:21 425:1,3        494:1,8,10,11,14    relevance 463:9         402:23                480:15 481:1,1,6
  426:8,24 427:14       500:9,10 502:8      relevant 440:1        requested 395:15        481:11,12 497:17
  428:10,20 429:10    records 406:23          464:10,14 474:5     Research 389:5        risky 446:22
  431:19 432:9          415:20 418:12,15      477:6,14 484:22       432:14              Rivero 391:3,9
Ramona@RCJB...          420:22 432:18       relocate 402:9,10     reserve 469:4 471:8     403:6 436:25
  423:9                 434:5,8 449:3,4     rely 442:25 454:23      480:17,22 481:2,4   Road 410:22
ran 473:16 474:12       461:12 491:10,16      454:25                481:5 497:9,18        479:19 480:8
  481:21                491:18 492:9        relying 454:18          499:24              Robert 390:10
rarely 422:19         refer 404:17 425:16   remain 469:21         residence 405:15        397:1 428:21
rationale 438:20        452:14 459:25       remaining 397:25        405:16                429:4,8
reach 493:1             460:6,9 464:14      remains 470:12        resigned 429:12       Roche 390:17
reached 409:8           468:15              remember 405:20       resolve 407:15          403:10,10
  491:15 493:4        reference 459:22        405:24 406:8,11     respect 474:4         Rogers 389:10
read 437:11 503:6     referenced 444:3        409:8 411:6           477:12 484:19       roll 398:15 401:1
  504:22                445:10 449:17         415:14 418:7,10     respective 394:13     room 396:25
ready 401:13 402:1      451:7 456:8,25        421:1,16,19,20      respond 439:5         Rosella 470:3
realize 467:22          457:16,23 497:3       422:7 423:24        response 438:22       RPR 502:5,22
  469:8               referencing 445:13      424:25 425:2,13     restroom 437:3          504:5
really 415:23           446:2                 425:13,14 426:12    resulted 473:20       rule 395:7 399:15
  424:25 486:14       referred 462:16         430:13,21,25          476:12 477:23         400:17,18 435:19
REASON 504:7            465:9                 431:10,23,25          478:1                 442:2 454:11
reasons 402:4         referring 419:16        432:22 472:2        resulting 498:21      rules 395:9
  441:6                 456:6,18 463:18       487:6 490:19,22     retained 393:2        ruling 441:4
recall 447:10           463:20 467:15         498:20 499:13,19      397:22,24           run 476:22 477:21
receipts 418:18         473:11,14 480:25      499:20              revealed 491:24       running 458:5
receive 447:15        refers 452:9 479:3    remove 426:3          review 471:19         Russian 487:25
  462:6                 479:5                 447:19 465:17         472:4                 489:17
received 434:8        regarding 435:10      repeat 468:7          reward 463:11         Ryan 391:17
  447:14,15 448:22      438:10 439:9          495:13              re-ask 412:4            402:22
  449:6 458:8,11,13     482:25              repeatedly 439:10     re-used 460:19
  458:14,18 471:4     registered 389:18     repetitive 440:12     rid 409:22 491:1               S
  479:23 480:7          432:5               rephrase 468:9        Ridges 420:23         S 392:11 394:1
receiving 447:10      regular 395:6         report 502:6          right 394:22 397:23     504:1
recess 402:11 437:6   REINHART              Reported 504:5          398:7 399:16,25     sat 394:16
  494:13                391:14              reporter 389:18         400:1,6,8 401:11    Satoshi 416:2,4,10
recognition 422:22    rejig 436:21            398:13 399:2          403:13 404:20         416:17 417:3,17
recollection 422:22   relate 438:6            401:16,18 402:22      411:17 437:21         419:3,10,14,18
  422:23 449:21       related 395:18          403:12                444:14 451:23         426:4 427:2,11
recollections 425:5     445:15              Reporter's 392:6        452:4 454:15          430:7,10,15 431:6
reconvene 436:18      relates 439:3           393:1 502:1           455:1 462:22          447:19,22 463:13
record 401:15,20      relating 395:16,21    represent 403:2         464:17 466:15         464:9,13 470:23
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 129 of
                                        133
                                                                                                 Page 13

  478:5 488:25          435:9                 413:4,13            simplest 495:25         482:6
  489:2,11,20         see 400:24 417:25     setup 445:20          simplified 442:19     sorry 396:24
  490:10,16 491:4,8     433:10 436:3        severe 433:3            443:2 452:5           400:11 401:21
  491:16,24 492:9       443:7,12,20,22      Seychelles 432:4,6      453:11 473:17         414:7,7 419:23
saw 416:20,20,21        444:2,5 449:11,14   Shamir 482:25         simplify 465:24         423:25 430:4
  434:20                451:5,8 452:18,23     496:3               simply 425:13           440:14 442:16
saying 401:22           467:9 473:9         Shamir's 482:19         448:12 453:20         449:24 451:10
  429:5 432:25          479:22 485:2        share 414:14,17         477:2,12 478:11       455:15,21 456:21
  453:13 461:10         493:22                418:25                478:16 484:20         459:12 466:14
  463:1,7 468:13,17   SEED 462:11,12        shareholder 433:1       485:9,10              468:6 473:13
  477:22 497:6,6      seeing 417:22         shareholders          simultaneously          477:5 479:7,25
says 436:4 445:8      seen 479:10             414:20                416:23                485:19 488:13
  456:20 459:21       selling 430:7         shares 414:19,23      single 450:11           491:22 495:13,17
  467:9 476:5 479:6   send 460:1 464:1        420:15,17,22,23     sit 394:13,14,21,22     495:20 496:11
  498:2               sent 433:16,20          420:24 421:4,5,7      395:1,2 425:4         497:1 498:25
scan 447:14             446:17,19 463:24      421:8,9,10 432:13   sitting 394:20        sort 394:4 400:9
scenario 443:3          463:25 464:13         433:5,11,16,19,23     397:3 401:24          438:12
  471:14                499:21                434:7,14 458:6        454:6               sought 475:18
scheme 465:10         separate 418:25         496:2               situations 400:3      South 407:8 480:9
  471:22 482:20,25      419:1 440:11        Sharing 482:20        skill 492:13          SOUTHERN 389:1
  496:4                 497:8               sheet 392:8 503:9     Skype 428:16          speak 428:12,15
Schiller 390:3,12     separated 406:6,9       504:20              slept 416:21            490:6
  397:15                413:19              short 493:23          slice 480:13,19       special 472:3
scope 395:13          separately 497:17     shortly 405:9           498:3               specialist 426:3
  431:14 435:6        separating 433:7      show 439:23 440:5     slices 498:6          specific 417:16,17
  436:10 437:14       September 406:10      shut 449:5            small 422:18            440:21 441:14
  438:13 439:19       serial 460:16,17      sic 397:8 451:18      snuck 446:1           specifically 438:4
  466:6 491:13        series 494:17         side 396:17 400:10    social 447:20           443:9
  493:10 499:15       servers 488:20          400:18 500:5        software 420:8        speculate 425:8,12
script 461:14         Services 389:23       sides 454:6             452:15 461:21       spend 462:5 471:15
scripts 464:8           391:18 402:24       sign 430:19 457:19      462:2 464:22          481:2
SE 390:4              set 394:8,8,11        signature 450:3         468:18 481:22       spending 461:13
seal 501:11             408:17 410:8          453:4 500:12          482:12,17,18        spent 417:23
sealed 458:19           414:14,18 415:18      504:25                485:7 488:19          469:19 470:9
seated 397:13           424:1 433:2         signed 392:15           491:12 492:23         499:4
second 390:4 402:9      465:14 471:7          430:18 431:5,5        495:25 496:1,16     spike 469:10
  404:25 423:15         473:25 481:21         434:23 435:3,22     sold 410:24,25        split 464:25
  436:21 445:3        setting 429:25          442:7,11 450:11       411:2               split-key 462:4
  460:23 467:5          430:1 434:12          453:3 456:17        solemnly 403:14       spoke 405:6
  479:24 494:7        settled 408:24          504:20              solution 467:19       sports-book 469:5
seconded 490:2          421:23 422:1        significant 469:11      468:11 475:13,14    spouse 417:24
secret 418:23           431:20 432:10       significantly           476:15,17             418:24
  462:14 482:20       settlement 408:9        471:16              solutions 486:17      staff 399:3 476:24
  496:4                 409:3,9,12,14,18    Silk 479:18           solve 417:1           stage 411:19
section 486:1           409:23 410:2        simple 483:19         solved 417:1            416:21 433:5
security 395:17         411:13 412:6,8        484:22              somebody 476:5        stand 394:14
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 130 of
                                        133
                                                                                                Page 14

start 396:8 398:17    strangers 411:11      SWIFT 488:11           418:15,16 433:3       493:25 494:9
  400:11 424:9        Street 389:11 390:4     489:15,23            465:4 471:10,13     theory 487:25
  426:16 438:19         390:13 402:20       SWIFT-based            471:20,22 475:16      489:4,12 492:14
  473:6               strike 412:11 414:7     487:23             tax-avoidance         thereof 502:8
started 401:4,13        415:5 416:14        switch 455:24          471:21              thing 394:9 395:5
  402:2 430:16          429:2 430:5 431:3   swore 442:17         team 395:1 396:12       400:12 419:15
  494:2                 456:21 465:25         456:13               396:21 397:16         438:12 489:7
starts 392:23           466:16 482:17       sworn 403:21 439:2   tech 497:21           things 394:6,8
  444:22 457:7,11       488:13 491:17,22      453:3 472:11       technical 445:22        415:25 420:24
state 389:19 403:1      497:1                 501:9                465:3,5 467:19        422:16 424:2
  443:5 490:3 501:3   structure 414:15      system 401:19          468:4,10 475:12       452:13 454:21
  502:2 503:2           454:21 465:14         460:14 461:2         475:14 476:15,16      461:6,7 465:4
stated 416:12 439:8     475:15 476:16         462:3 465:2,3        478:23 483:11         468:19 470:1
  439:10 476:14       structures 452:7        479:17 481:2         486:17                489:16,23 492:4
  477:9 498:11          497:14,15             489:22,24 493:15   technically 463:1,4   think 395:12 398:8
statement 418:2       studies 422:17        systems 492:24         478:17                398:9 399:5,18
  484:15              studying 416:20                            technically-locked      400:21,25 401:7
statements 418:18     subject 499:16                 T             481:23,25             406:1 431:12
  435:24 442:16,18      504:22              T 389:14 392:11      Technician 391:17       439:1 440:1,9
  442:25 451:24       subjects 422:8          503:1,1 504:1,1      401:9 402:12          441:19 446:21
  452:3 454:18        submitted 441:9       table 394:17           437:4,7 494:11,14     454:8 456:18
  503:7                 442:22              tables 394:13          500:10                463:17 466:5
States 389:1 442:22   subscribed 503:16     take 398:10,18       technologically         483:3,14,22
  452:20 453:1        Subsequently            399:17 405:3         497:24              third 481:3
stating 445:6           470:9                 410:17 436:11      technology 422:10     Thirtieth 423:4
staying 396:22        substance 504:23        444:10 456:3         462:4               thought 398:17
  421:18              subverted 461:4         463:25 464:4       tell 399:15 403:14      415:24
Stefan 429:5,6,8      sue 413:6,6             465:10,16 468:11     418:12 424:24       thousand 470:10
stemmed 479:15        sued 413:3              490:4 493:22         425:18 426:5          485:18
stenographically      Suite 390:4 391:4       494:7 503:20         434:18 439:22       three 397:14,18
  502:6               sum 463:16,21,22      taken 389:17           480:1 492:21          449:11 467:6
step 398:6 400:15       496:18                402:11,20 437:6    telling 440:18          498:4
  475:14              sundown's 399:5         468:20 494:13      tells 401:18 462:22   tie 447:22
steps 455:7 474:25    sunset 398:24           504:4              temporarily 469:12    time 396:13 400:19
  475:25              suppose 400:1         talk 399:25 400:5    tentatively 398:13      402:19 405:11,14
Steven 389:16         sure 394:7 443:16       422:15,19 483:8      399:9                 406:2 414:22
  392:3 403:19          444:6 445:7 447:1   talked 395:12        term 419:12             415:24 416:23
  428:21 429:4          454:25 480:9,25       396:3 426:19       territory 472:6         424:3,8 434:20
  501:8 503:5,13      sustain 440:6,15      talking 417:9        test 420:8              436:2,16,19 469:7
  504:3                 466:11 484:25         427:12 428:6       testified 403:22        471:13 473:19
stop 470:23 500:7       493:16                459:9              testimony 399:11        474:5 475:17
story 431:7           sustained 431:17      talks 490:22           399:13,23 411:23      477:7,14 480:10
straight 474:13         483:6               tape-recording         416:12 427:16         480:17,22 484:21
strange 422:11        sustaining 441:5        401:19               433:25                484:22 486:3
  454:3               swear 403:14,17       tar 450:8,14,16      Thank 429:6 442:5       490:24 491:3
stranger 411:14         452:3               tax 408:20 418:14      454:15 473:1          494:8,18 499:25
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 131 of
                                        133
                                                                                                 Page 15

times 423:14          trial 489:25          Trust.pdf.asc          436:20 463:2,5,6     Venezuela 487:8,9
  460:23 485:24       tried 447:19            449:12 450:1         473:12,21 476:6        490:12
timing-wise 398:8     trillion 460:25       Trust.pdf.tar.asc      477:11 478:18        version 442:20
today 394:6 398:17    trip 421:19 487:7       449:12 450:6         481:24 489:9,13        443:2 446:17
  399:11,15,22        true 442:18,19        truth 403:15,15,16    understanding           450:9,12 453:11
  431:16 439:13         452:4,21,25 453:7     452:5 453:9          395:24 406:22          464:23 479:18
  440:19 500:7          453:10 456:13       try 422:15 465:24      441:1 446:14         versus 402:17
Today's 402:18          472:11 477:19       trying 433:4 446:23   understandings        Vfreedman@bsfl...
told 434:14             502:8 503:9           476:8 477:2,7        394:4                  390:7
tonight 399:5           504:22                478:11 484:7        understood 402:7      Vice 390:18
top 411:1 418:6,11    trust 392:23 431:19   Tulip 413:17 414:1     420:11 440:10,13     video 391:17 401:9
  421:17 431:23         431:23 432:4,5,9      414:8,21 415:1,3     498:15                 402:12 437:4,7
  448:20 450:17         438:5 439:2 443:6     432:5,7 443:10,11   unfortunately           490:18 494:11,14
topic 440:17 441:1      443:10,10,11,16       443:14,15 446:6      430:11 452:11          500:10
topics 395:16 400:9     443:20 444:13         449:11,12,12        unilaterally 436:14   videoconference
total 498:21            445:9,16,20,22,23     450:1,6,22 456:24   unique 460:16           486:5,13,14,18
totally 460:7           446:6 451:4 452:6     465:10 467:10       unit 452:16 459:9     videographer
touched 458:20          454:20,22 455:12      470:16 495:4,9,11    459:23 460:2           401:7 402:9,21
tracing 488:9           455:13,18,20,22       495:12,14,15,19      464:11,12              500:8
track 453:25            456:7,10,21,23,24     496:19,25 497:4,7   United 389:1          videographer's
tracked 470:4           457:8,11,16           497:11,12,21,22      442:22 452:20          395:3
tracking 487:13,23      458:14,21,22,24       497:24,25 498:2,2    453:1 488:12         videotape 402:14
Trading 413:17          461:18 463:15         498:19,20,23,25     universe 460:24       VIDEOTAPED
  414:2,8,21 415:1      464:20 465:9,10       499:10,11            461:1                  389:15
  415:3 432:7           468:4 470:16        turn 448:23           unopened 449:8        view 395:6 462:19
  467:11 495:4,9,12     473:25 474:2,14     turned 449:1          Untied 488:15         Viktor 492:18
  495:15                474:15,17,19        Twenty-one 478:5      update 462:22         VIN 453:14
train 488:6             475:13 476:13       two 394:6 396:25      updated 498:13        virtue 465:19,20
transactions            478:22 481:20         397:19 398:9,11     use 437:2 492:1,5
  417:24 490:3,5,7      495:12,12,15,15       398:20,22 401:25    U.S 389:11 469:6              W
transcript 502:7        495:19 496:19,25      405:3 443:10,14      480:11 487:16        W 390:17
  503:6 504:6           497:4,7,12,12,22      449:23,24 456:9      492:17 493:1         wait 436:13 478:8
transfer 461:17         497:22,25,25          460:19 467:16                              484:12
  464:18 467:13         498:2,2,19,20,24      468:19 472:16                V            waive 400:6
  480:10,12,14,15       498:25 499:10,11      480:4 485:12        v 389:7 504:2         waived 500:12
  494:21,23 495:3,6   trustee 421:25          494:5 499:12        vacant 412:24,25      Wales 407:8 480:10
  495:8                 432:9 443:8         type 479:8            validated 464:5       want 394:6,8,11,12
transferred 461:19      496:19 498:4                              validation 462:10      394:19 395:1,11
  461:24 462:1        trusts 395:21                 U             value 408:23 409:2     397:8 399:17,19
  464:21 466:2          421:22,25 431:22    UK 423:6 449:5          409:4,5 479:9        404:17 439:22
  467:10 469:7          431:25 435:12        486:12,22            valued 480:11          440:1 441:13
  481:9 485:16          438:11,12 439:1     unavailable 494:4     various 415:18         443:16 448:14
  495:4,11,14           439:25 441:23,25    underlying 479:3        430:16               455:18 460:9
transfers 489:15,15     443:8,10,14 477:4   undersigned 501:7     Vel 403:3 436:13       461:7 494:6
translate 485:23      Trust.pdf 449:13      understand 395:3      Velvel 390:8          wanted 395:5 400:9
travel 421:20           450:22               415:5,25 426:23        391:15               437:19,24 488:24
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 132 of
                                        133
                                                                                             Page 16

 489:1                486:22 487:18,24    wrapper 465:4        writing 445:25       01 463:3
Washington 472:6      487:24 488:6,7,8    Wright 389:8,16      written 446:15       0133224D 473:25
wasn't 409:17         489:4,6,11,14        392:3,16,18          447:7               06/28/2019 504:4
 424:4 427:10         490:2,12,13,15       394:14,20,23,24     wrong 460:7
 433:14 462:2         491:7,10,18 492:2    395:17,19 400:1      478:17 499:1                1
 465:17 486:10        492:7,11,12 493:7    400:24 401:22,24    wrote 446:19,21     1 392:15 402:14
waste 436:16,18      willing 490:23        402:15,17 403:7      473:7 477:17         442:6,12 443:10
wasting 415:24        491:1                403:12,19,25         480:18 481:14,17     455:25 456:10
Watts 423:1,17       wine 446:20           404:2,3 408:16,16    488:19               460:22 465:10
way 394:5,8,12       wipe 447:20,21        408:22 413:4,9      www.MagnaLS.c...      472:9 495:12,15
 396:7 399:3 454:3   witness 392:2,7       419:9 420:4          389:24               495:19 497:4,7,12
 454:5 461:9          394:14 403:17,20     421:10 422:23,25    W&K 389:5 415:15      497:22,25 498:19
 462:19 471:2         409:25 413:10        429:6 432:6,12       421:4,8 432:13,19    498:20,25 499:10
 473:17,17,18         417:6,19 419:23      434:22 435:2,13      433:1,8,11,23      1,100,000 480:14
 480:7 483:11,12      425:14 448:13        435:17,21 436:3      434:7,12,15        1,100,110 464:1
 485:20 486:19        453:23 454:14        439:7 440:14                            1,100,111 463:16
 487:8 492:8          457:25 459:17        441:9 442:7,10,13            X            463:25 471:4
 495:25 499:1         460:13 472:21,23     443:4 444:1,11,17   X 392:1,11            480:7 494:21
ways 452:12           473:1,4 477:9        444:23 447:13                           1.1 496:25 497:2
weeks 405:14          478:13,17 484:9      448:11,22 451:1              Y          1:30 398:20
went 408:21,21        485:12 496:9,21      451:17,23 452:18    Yeah 397:18         10 498:3
 413:1 421:18         498:11 499:19        452:19 453:8,18       400:25 401:9      10th 467:11 495:5,9
 433:21 434:5         501:11 503:18        454:5,17 455:1,15     493:24 495:23     10:00 400:12
 445:24 469:12       witness's 411:23      455:24 456:13,18    year 405:3,25 424:7 10:04 437:8
 472:4 497:13         427:16               459:3 460:10,11       453:17            10:30 398:14,18
West 389:12,17       woman 470:12          461:17 462:16       years 458:20        100 390:4 463:1
 402:20,23 501:16    won 471:22            463:15 464:17,18      460:25 469:24       485:19
 502:5,22 504:5      Woodview 404:10       466:14 467:2,13       473:8 474:9       100,000 469:21
we'll 399:10,24,24    405:21,23            468:10 471:4          475:21 476:11,19    480:11
 485:2 500:7         word 462:19           472:7 474:3,8,10      477:18 481:17,21 1000 391:4
we're 394:5,9         473:15,21 481:24     474:11 476:21         485:5             10504 390:14
 401:19 435:18       work 395:2 417:3      477:1,16,20 478:7   York 390:14 486:6 11-ish 398:18
 436:11,23 443:16     421:4 423:22         478:9,22 479:20       486:24 487:5      11:00 484:1
 445:7 447:1          424:1 433:7          480:6,8 481:19                          11:14 494:12
                                                                        Z          11:15 494:4
 459:14 466:9         487:10,12 491:14     483:16 484:13
                                                               Zaharah 391:10      11:21 494:15
 482:22,23 484:7      492:22               485:5,25 486:4
                                                                 403:6             11:28 389:13
 495:22 499:22       worked 416:23,24      492:17 493:19
                                                               ZALMAN 391:11         500:11,13
we've 473:11,15       420:13,18 493:7      498:4 499:10
                                                               zip 450:9,13,14     12:30 398:19
 475:22 483:2        working 401:20        500:3 501:8 503:5
wheels 401:1          415:25 416:20        503:13 504:2,3               $          122085 501:20
white 426:1 453:13    420:25 464:23       Wright's 392:21                          13 392:15 442:6
                                                               $30 469:6,12
 453:14,15,16,16      481:19 488:12,14     394:10 438:23                           13th 434:23 435:3
                                                               $80,000 409:6
wife 409:19,23       works 460:8 463:7     441:2 451:20                              435:22 442:10
 410:3 417:19        wouldn't 413:10       466:7                        0            451:18 455:25
 418:19 467:21        430:18              write 444:2 472:23   0000004 463:12        456:19,19 457:17
Williams 486:9,11    wrapped 471:17        504:6                                     472:10,18 477:5
 Case 9:18-cv-80176-BB Document 550-37 Entered on FLSD Docket 06/01/2020 Page 133 of
                                        133
                                                                                               Page 17

150 485:14,18,19      467:20 468:5,12       444:25 449:16               5             389:25
  485:21,22           468:22,23,25          450:24 451:15      5 392:23 444:3
18 456:25             470:6 474:23          468:3                                             9
                                                                 445:10 455:2
1952 404:8            475:13 486:6        2416 392:20 445:5      456:3,9 457:2,4,5   9th 466:22 467:14
1970 423:4            494:20 495:5,9        445:12 449:17        457:10,15,16        9:17 389:13 402:19
1995 405:3          2012 406:7 412:11       450:4 451:13,16      465:8 467:3           494:2
1997 474:1            412:15 414:10       25th 466:17            473:13 474:20,22    9:18-cv-80176-B...
                      415:4 455:12,17     2525 391:4             478:4 498:10          389:2
         2            455:20,21 456:8     256 460:19                                 9:56 437:5
                                                               5:30 399:3,4,10
2 392:17 436:3        456:25 457:3,16     26 501:19            50 485:24             90s 404:22,23
  443:11 444:16,21    458:9,12            28 389:12 402:18     501 392:5               416:25
  451:16 455:11     2013 424:12,13          501:9              502 392:6             914.749.8275
  456:24 465:21,23    477:6 483:18        2800 390:4           503 392:7               390:15
  468:1 470:25        484:7                                    504 392:8             95 404:10 405:21
  479:21 496:19     2014 408:3 409:25              3                                 96 405:10
                                                               50985 392:24 457:9
  497:12,22,25        411:1 412:17        3 392:20 443:4,12      457:12
  498:2,2,24 499:11 2015 447:18             451:12,16          50986 467:3 498:9
2000 412:24 414:6 2016 428:22 429:4       30 469:6             50989 392:25 457:9
2004 406:1            429:8               30th 501:11 502:17     457:12
2008 418:6          2019 389:12 392:15    305.445.2500 391:6   51 410:22 480:8
2008-2009 418:15      402:18 434:23       305.539.8400 390:6
2009 463:23 468:20    435:3,22 442:6,11   31st 477:6 483:18             6
  473:8 474:9         444:4 445:11          484:7              6 456:19
  475:21 476:11,19    453:4 456:9 457:1   33131 390:5          650 469:17 470:6
  477:18 479:15       501:9,12 502:17     33134 391:5
  481:17 482:10,14    503:11,17           333 390:13                   7
  485:5 497:8       2021 501:19           33401 389:12        700,000 469:17
2010 406:6,9        21,000,000 463:12                           470:7 498:22
  413:20 414:6,9    216 445:2                      4            499:7
  463:23 468:20     22nd 404:8            4 392:21 443:19     701 389:11 402:20
  473:8 474:9       23rd 424:14 456:8       444:2 445:8 446:3 7505290071 423:11
  475:21 476:11,19    457:3,15 458:9        451:2,3,19,20
  477:18 481:18     24 444:14 456:25        452:24 455:5               8
  482:14 485:6      24th 443:21 445:10      459:4,7,15,15,21 8th 392:21 444:3
  497:8               445:17 446:15         472:9 473:7         445:11 451:7,21
2011 409:3,5,8        447:8,11 448:23       474:21 475:20       453:4 455:4 456:9
  412:9,13,14         451:3 494:20          477:16 481:15,16    457:1 459:4,16
  413:25 424:8,10   24,000 463:17           481:16              466:24 472:10,19
  426:17 434:12     2413 392:18 444:17    403 392:4             481:16
  443:21 444:14       444:24 445:12       44 423:11           8:00 399:6
  445:10,18 446:16    446:12 447:2        442 392:15          820,050 439:11
  447:8,11 448:23     451:15              444 392:17          821,000 497:4,20
  451:4 455:7 461:4 2414 449:16 450:24    451 392:20,21       821,050 485:7
  461:17 464:18       468:3 470:24        457 392:23            496:17 499:3
  465:13 466:18,22    479:21              49 464:8            825,050 463:19
  466:25 467:12,14 2415 392:19 444:18                         866.624.6221
